







    
BANK OF OKLAHOMA TOWER
TULSA, OKLAHOMA
LEASE AGREEMENT






BOKF, NA,
D/B/A BANK OF OKLAHOMA




--------------------------------------------------------------------------------









TABLE OF CONTENTS
1.
Certain Definitions
1


2.
Exhibits
8


3.
Term
9


4.
Condition
10


5.
Rent
11


6.
Security Deposit
13


7.
Possession and Use of Premises
14


8.
Utilities and Services
15


9.
Quiet Enjoyment
17


10.
Assignment and Subletting
18


11.
Recapture
20


12.
Maintenance and Repairs
20


13.
Alterations
22


14.
Allocation of Risks and Indemnification
25


15.
Insurance
27


16.
Default and Remedies
28


17.
Attorney's Fees
32


18.
Surrender of Premises
32


19.
Damage by Fire or Other Casualty
33


20.
Eminent Domain
35


21.
Rules and Regulations
36


22.
Landlord's Rights
36


23.
Tenant's Signage
38


24.
Estoppel Certificate
38


25.
Real Estate Brokers
39


26.
Subordination and Attornment
39


27.
Notices
41


28.
Miscellaneous
41


29.
Special Provisions
45


 
 
 
 
Exhibit "A": Delineation of the Premises
 
 
Exhibit "B": Returned Premises


 
 
Exhibit "C-1": [INTENTIONALLY DELETED]


 
 
Exhibit "C-2": [INTENTIONALLY DELETED]


 
 
Exhibit "D-1": Landlord's Statement of Expansion Premises


 
 
Exhibit "D-2": Landlord's Statement of Existing Premises
 
 
Exhibit "E":    Rules and Regulations
 
 
Exhibit "F": Janitorial Specifications
 
 
Exhibit "G": As-Is Work Letter
 
 
Exhibit "H": Kiosk License Premises
 





--------------------------------------------------------------------------------





BANK OF OKLAHOMA TOWER
TULSA, OKLAHOMA
LEASE AGREEMENT


BOKF, NA


THIS LEASE AGREEMENT ("Lease"), dated and effective as of July 1, 2019 (the
"Effective Date"), is made by and between WILLIAMS HEADQUARTERS BUILDING LLC, a
Delaware limited liability company ("Landlord"), and BOKF, NA, a national
banking association, d/b/a Bank of Oklahoma ("Tenant") (collectively the
"parties" or individually a "party").


WITNESSETH: Upon and subject to the terms of this Lease, Landlord hereby leases
to Tenant and Tenant hereby leases from Landlord, certain Premises situated
within the Building located at the Complex, for the Term, except that Landlord
reserves and Tenant shall have no right in and to (a) the use of the exterior
faces of all perimeter walls of the Building (except as otherwise expressly
provided herein), (b) the use of the roof of the Building (except as otherwise
expressly provided herein (if at all)), or (c) the use of the air space above
the Building.


1
Certain Definitions.

1.1Additional Charges: All amounts payable by Tenant to Landlord under this
Lease other than Total Base Rent, including but not limited to: (i) Tenant's
Expansion Premises Proportionate Share of Operating Expenses; (ii) Tenant's
Expansion Premises Proportionate Share of Real Estate Taxes; (iii) Tenant's
Existing Premises Proportionate Share of Operating Expenses; and (iv) Tenant's
Existing Premises Proportionate Share of Real Estate Taxes. All Additional
Charges shall be deemed to be additional rent and all remedies applicable to the
non-payment of Net Base Rent shall be applicable thereto.


1.2Affiliate: As to any Person, any other Person that, directly or indirectly
through one or more intermediaries or otherwise, Controls (as hereinafter
defined), is Controlled by, or is under common Control with, such Person,
including, as to Landlord and Tenant, any Person Controlling or Controlled by or
under common Control with any general partner of Landlord or Tenant, as the case
may be.


1.3Alterations: Any improvement, decoration, removal, addition, installation or
physical change made in, on or to the Premises or any adjacent space to
specifically accommodate Alterations in, on or to the Premises.


1.4Building: The Bank of Oklahoma Tower located at One Williams Center, Tulsa,
Oklahoma; provided that, should Landlord, in its sole discretion, elect to
calculate and charge Tenant for Operating Expenses based on both the Building
and the Resource Center, then references to the Building with respect to
Operating Expense calculations shall be deemed to include the Resource Center.


1.5Commencement Date for Existing Premises: The Effective Date.






--------------------------------------------------------------------------------





1.6Commencement Date for Expansion Premises: January 1, 2020.


1.7Common Areas: All areas, improvements, space, equipment and special services
in or at the Building or at the Complex provided by Landlord, at Landlord's
discretion, for the common or joint use and benefit of tenants, customers, and
other invitees of the Building, which may include lobbies, service areas,
connecting driveways, entrances and exits, retaining walls, landscaped areas,
malls, truck serviceways or tunnels, loading docks, pedestrian walkways,
atriums, walls, courtyards, concourses, stairs, ramps, sidewalks, washrooms,
signs identifying or advertising the Building or Complex, maintenance buildings,
utility buildings, maintenance and utility rooms and closets or hallways,
elevators and their housing and rooms, common window areas, walls and ceiling in
Common Areas, and trash or rubbish areas.


1.8Complex: The group of buildings and connecting concourses, courtyards,
bridges, and green spaces located in Tulsa, Oklahoma known as the "Williams
Center Complex."


1.9Control: The possession, direct or indirect, of the power to direct or cause
the direction of the management of such controlled Person; or the ownership,
directly or indirectly, of at least 51% of the voting interest of such
controlled Person; or the possession of the right to vote in the ordinary
direction of its affairs of at least 51% of the voting interest in such
controlled Person.


1.10Default Rate: The rate described in Section 14.3 of this Lease.


1.11Existing Premises: That certain portion of the Building occupied by Tenant
on the Effective Date, located on the garage level, service level, ground level,
plaza level, plaza intermediate level, 8th, 9th, 10th, 11th, 12th, 14th, 15th,
and 16th floors, collectively, consisting of approximately 226,221 square feet
and depicted on Exhibit "A" attached hereto. Pursuant to Section 3.2 hereof, on
and after the Commencement Date for Expansion Premises, the total square feet of
the Existing Premises shall be 222,055 square feet.


1.12Expansion Premises: That certain portion of the Building located on the
18th, 19th, 22nd, 23rd, and 24th floors of the Building, collectively,
consisting of approximately 113,144 square feet and depicted on Exhibit "A"
attached hereto.


1.13Landlord: The landlord and the Building property manager named herein and
any successors thereto.


1.14Landlord's Group: Landlord's officers, directors, shareholders, agents,
partners, employees, contractors, servants, and any third party operator or
manager of the Building and/or the Complex.




--------------------------------------------------------------------------------





1.15Landlord's Notice and Rent Payment Address:
Williams Headquarters Building LLC
One Williams Center
MD: GR-265
Tulsa, Oklahoma 74172
Attn: Property Manager
DeAnn.Johnson@williams.com - Email
(918) 573-1527 - Facsimile


1.16Net Base Rent for Existing Premises: The annual amount equal to the product
obtained by multiplying the Net Rentable Area of the Existing Premises times the
Net Base Rent per Square Foot for Existing Premises.


1.17Net Base Rent for Expansion Premises: The annual amount equal to the product
obtained by multiplying the Net Rentable Area of the Expansion Premises times
the Net Base Rent per Square Foot for Expansion Premises.


1.18Net Base Rent per Square Foot for Expansion Premises: The Net Base Rent per
Square Foot for Expansion Premises is $17.00, escalated at 2% per year
throughout the Term. For the avoidance of doubt: (i) the 2% escalation in Net
Base Rent per Square Foot for Expansion Premises shall become effective upon the
one-year anniversary of the Rent Commencement Date and shall be effective on
each one-year anniversary during the Term thereafter; and (ii) such escalation
shall continue during the Renewal Term.


1.19Net Base Rent Per Square Foot for Existing Premises: The Net Base Rent per
Square Foot for the Existing Premises shall be determined as follows: Promptly
after execution of this Lease, Landlord shall undertake an engineering study
(such study, the "Podium Engineering Study") to determine the annual cost for
extraordinary, unusual or excessive demand for electrical or other utility
services for the Podium Floors not required to be provided by Landlord pursuant
to Section 8.1 hereof (collectively, the "Above-Standard Utilities for the
Podium Floors") that are in addition to: (i) utilities for the Podium Floors
that are currently metered by Landlord; and (ii) any HVAC services for the
Podium Floors that are to be billed by Landlord pursuant to Section 8.2(i)
hereof. The Podium Engineering Study shall be conducted by either ESDC
Engineering or Phillips + Gomez, or another qualified professional engineer
mutually agreed upon by Landlord and Tenant, and shall bear the seal of a
professional engineer licensed in the state of Oklahoma. The per unit cost of
electrical and other utilities services for the Podium Floors used to determine
the annual cost for Above-Standard Utilities for the Podium Floors will be the
average per unit cost of such services in the Building for the calendar year
2018. Landlord shall use reasonable efforts to complete the Podium Engineering
Study no later than the Rent Commencement Date. The Net Base Rent per Square
Foot for Existing Premises shall be $10.17 per square foot, reduced by the per
square foot number (the "Podium Utilities Adjustment Amount") determined by
dividing the Above Standard Utilities for Podium Floors by the square footage of
the Existing Premises as of the Commencement Date for Expansion Premises, which
the parties acknowledge is 222,055 square feet. Notwithstanding the foregoing,
the Net Base Rent per Square Foot for Existing Premises shall in no event be
lower than $9.78 per square foot. Upon determination of the Podium Utilities
Adjustment




--------------------------------------------------------------------------------





Amount, the Parties shall execute an amendment to this Lease evidencing the
amount of the Net Base Rent per Square Foot for Existing Premises as determined
pursuant to this paragraph. Tenant shall pay Net Base Rent for the Existing
Premises at the rate of $10.17 per square foot, until such determination is
made, after which time a retroactive adjustment shall be made as necessary to
reflect the actual Net Base Rent per Square Foot for Existing Premises for such
time period.


1.20Net Rentable Area of the Building: For purposes of this Lease, the Net
Rentable Area of the Building shall be 1,140,684 square feet; provided that,
should Landlord elect to begin calculating Operating Expenses based on the
Building and the Resource Center combined, then the combined Net Rentable Area
of the Building shall be 1,373,733 square feet (1,140,684 square feet for the
Building and 233,049 square feet for the Resource Center).


1.21Net Rentable Area of the Existing Premises: The sum of: (1) the net useable
area which is computed by measuring from the inside face of the exterior glass,
to the exterior side of partitions which separate the Existing Premises from the
Building's interior nonrentable areas which are not within the Existing
Premises, and to the center of partitions that separate the Existing Premises
from adjoining rentable areas; plus (2) a pro-rata portion of the Building's
floor area used for corridors, elevator lobbies, ground floor lobbies,
vestibules, service and freight areas, restrooms, elevator machine rooms,
telephone closets, mechanical equipment rooms and other similar facilities
provided for the benefit of all tenants of the Building, visitors to the
Building, or Landlord. No deduction shall be made for columns or projections
necessary to the Building. As of the Effective Date of this Lease, the parties
acknowledge and agree that the Net Rentable Area of the Existing Premises is
deemed to be 226,221 square feet; however, pursuant to Section 3.2 hereof, on
and after the Commencement Date for Expansion Premises, the Net Rentable Area of
the Existing Premises shall be 222,055 square feet. Notwithstanding the
foregoing, the Net Rentable Area of the Existing Premises is subject to
recalculation from time to time pursuant to the provisions of Section 3.2
hereof.


1.22Net Rentable Area of the Expansion Premises: The sum of: (1) the net useable
area which is computed by measuring from the inside face of the exterior glass,
to the exterior side of partitions which separate the Expansion Premises from
the Building's interior nonrentable areas which are not within the Expansion
Premises, and to the center of partitions that separate the Expansion Premises
from adjoining rentable areas; plus (2) a pro-rata portion of the Building's
floor area used for corridors, elevator lobbies, ground floor lobbies,
vestibules, service and freight areas, restrooms, elevator machine rooms,
telephone closets, mechanical equipment rooms and other similar facilities
provided for the benefit of all tenants of the Building, visitors to the
Building, or Landlord. No deduction shall be made for columns or projections
necessary to the Building. As of the Effective Date of this Lease, the parties
acknowledge and agree that the Net Rentable Area of the Expansion Premises is
deemed to be 113,144 square feet.


1.23Net Rentable Area of the Premises: Collectively, the Net Rentable Area of
the Existing Premises and the Net Rentable Area of the Expansion Premises.


1.24Operating Expenses: The aggregate of all costs and expenses paid or incurred
on an accrual basis (in accordance with generally accepted accounting principles
consistently applied) by Landlord in connection with the ownership, management,
operation, insurance (including the cost




--------------------------------------------------------------------------------





of self-insurance), and maintenance of the Building and Complex including all
utility and central plant charges of the Building, the Complex, the grounds and
land on which they are situated, and the Common Areas. If Landlord makes an
expenditure for capital improvements to the Building or Complex which are: (i)
reasonably intended to reduce Operating Expenses; and (ii) with respect to the
Existing Premises only, are approved by Tenant pursuant to Section 5.2 hereof
(which improvements are commenced or completed during the Term) or to comply
with the request or directives of a governmental agency or body, and if such
expenditure is not a current expense under generally accepted accounting
principles, the cost thereof shall be amortized over a period equal to the
useful life of such improvements, determined in accordance with generally
accepted accounting principles, and the amortized cost allocated to each
calendar year during the Term shall be treated as an Operating Expense.


The following shall be excluded from Operating Expenses: (a) charges which are
reimbursed to Landlord for any reason, including without limitation
reimbursements of payments made from reserves previously accrued, except to the
extent such reserves were deposited by Landlord and not previously charged; (b)
depreciation (unless otherwise expressly authorized in Section 1.23 above); (c)
debt service, including interest and late charges; (d) costs of repair and
restoration of the Complex following casualty loss or condemnation to the extent
reimbursed by insurance or by a condemnation award; (e) leasing commissions,
rental concessions, and buy-outs; (f) income, franchise, and similar taxes which
are personal to Landlord; (g) any capital expenses, except those expressly
authorized in Section 1.23 above or which normally would be regarded as
operating, maintenance, or repair costs; (h) principal payments on mortgage and
other non-operating debts of Landlord; and (i) legal and other related expenses
associated with the negotiation or enforcement of leases, the defense of
Landlord's title to the Complex, or any action based solely on an alleged breach
by Landlord of a lease pertaining to space within the Building.


1.25Person: A natural person, a partnership, a limited liability company, a
corporation or any other form of business or legal association or entity.


1.26Podium Floors: The garage, service, ground, and plaza levels of the
Premises.


1.27Premises: Collectively, that certain portion of the Building located on the
garage level, service level, ground level, plaza level, plaza intermediate
level, 8th, 9th, 10th, 11th, 12th, 14th, 15th, 16th, 18th, 19th, 22nd, 23rd, and
24th floors, collectively, including all improvements therein or to be provided
by Tenant, and including all Common Areas which are for the non-exclusive use of
tenants in the Building. The delineation of the Premises, including the Existing
Premises and the Expansion Premises, is shown on Exhibit "A" attached hereto. As
of the Effective Date of this Lease, the parties acknowledge and agree that the
Premises consists of 339,365 square feet; however, pursuant to Section 3.2
hereof, on and after the Commencement Date for Expansion Premises, the total
square feet of the Premises consists of 335,199 square feet.


1.28Real Estate Taxes: Any form of assessment, license fee, commercial rental
tax, levy, penalty, charge or tax (other than taxes on general net income and
inheritance and estate taxes) imposed by any authority having the direct or
indirect power to tax, including any city, county, state or federal government,
or any school, agricultural, lighting, drainage, flood control, transit, special
benefit or other district, as against any legal or equitable interest of
Landlord in the Premises or in




--------------------------------------------------------------------------------





the real property of which the Premises and the Building are a part, or the
Complex or as against Landlord's right to rent or other income therefrom, or as
against Landlord's business of leasing the Premises or collecting rent, or any
tax imposed in substitution, partially or totally, or any tax previously
included in the definition of "Real Estate Taxes", or any additional tax the
nature of which was previously included within the definition of "Real Estate
Taxes", and shall include any increases in such taxes, levies, charges or
assessments occasioned by increases in tax rates or increases in assessed
valuations, whether occurring by sale or otherwise. In no event shall "Real
Estate Taxes" include federal, state or local income, franchise (except any
franchise tax required to be paid in connection with the purchase of utility
services), inheritance or estate taxes, nor any interest or penalties incurred
by Landlord for late payment of any Real Estate Taxes.


1.29Renewal Term: The additional period for which Tenant may extend the Term of
this Lease pursuant to the option to renew set forth in Section 3.4.


1.30Rent Commencement Date: The Commencement Date for Expansion Premises.
 
1.31Resource Center: The building known as the Williams Resource Center located
at 2 East 1st Street, Tulsa, Oklahoma, 74172, containing 233,049 net rentable
square feet.


1.32Security Deposit: N/A


1.33Sole Permitted Use: Tenant, its Affiliates, permitted successors and
permitted assignees and subtenants, shall have the right to use the Premises for
general, administrative and executive office purposes, including Tenant's
operation of its national banking business as of the Effective Date, and for all
other incidental purposes as shall be reasonably required by Tenant in the
operation of its national banking business and businesses related to the
operation of a national bank (but only to the extent that such related
businesses do not conflict with any written obligations of Landlord to other
tenants in the Building or the Resource Center at the time that such proposed
related business is commenced), except that in no event may any of the following
be permitted in the Premises:
(i)
offices or agencies of a foreign government or political subdivisions thereof;



(ii)
offices of any governmental bureau or agency of the United States or any state
or political subdivision thereof, other than an office or offices used by
employees of the Office of the Comptroller of the Currency (the "OCC"), or
similar federal banking regulatory agency who have been assigned by the OCC or
similar federal banking regulatory agency to temporarily or permanently audit or
exercise regulatory oversight authority over Tenant;



(iii)
personnel agencies; or



(iv)
customer service offices of any public utility company.







--------------------------------------------------------------------------------





1.34Tenant: The tenant named herein, its successors and any permitted assignee
or subtenant under Section 10.


1.35Tenant's Existing Premises Proportionate Share: Tenant's Existing Premises
Proportionate Share shall be a fraction, expressed as a percentage, the
numerator of which is Net Rentable Area of the Existing Premises and the
denominator of which is Net Rentable Area of the Building. As of the Effective
Date, and until the Commencement Date for Expansion Premises, Tenant's Existing
Premises Proportionate Share is 19.83%; provided that, if Landlord elects to
calculate costs set forth in Section 5.5.1 below based on the Building and the
Resource Center combined, then Tenant's Existing Premises Proportionate Share is
16.47%. As of the Commencement Date for Expansion Premises, Tenant's Existing
Premises Proportionate Share is 19.47%; provided that, if Landlord elects to
calculate costs set forth in Section 5.5.1 below based on the Building and the
Resource Center combined, then Tenant's Existing Premises Proportionate Share
shall be 16.16% of the combined square footage of the Building and the Resource
Center.


1.36Tenant's Expansion Premises Proportionate Share: Tenant's Expansion Premises
Proportionate Share shall be a fraction, expressed as a percentage, the
numerator of which is Net Rentable Area of the Expansion Premises and the
denominator of which is Net Rentable Area of the Building. As of the
Commencement Date for Expansion Premises, Tenant's Expansion Premises
Proportionate Share is 9.92%; provided that, if Landlord elects to calculate
Operating Expenses based on the Building and the Resource Center combined, then
Tenant's Expansion Premises Proportionate Share shall be 8.24% of the combined
square footage of the Building and the Resource Center.


1.37Tenant's Group: Tenant's partners, directors, officers, shareholders,
employees, agents, contractors, servants, licensees, invitees, visitors, and
permitted subtenants and/or assignees.


1.38Tenant's Notice Address:
BOKF, NA
PO Box 2300
Tulsa, Oklahoma 74102
Attn: Michael D. Nalley, CCIM, CPM, RPA
Senior Vice President
Director Corporate Real Estate
(918) 619-1744 - Facsimile
Michael.Nalley@bokf.com - Email
With Copy to:
Frederic Dorwart
Frederic Dorwart, Lawyers, PLLC
Old City Hall
124 East Fourth Street
Tulsa, Oklahoma 74103
(918) 583-9922 - Telephone
(918) 583-8251 - Facsimile






--------------------------------------------------------------------------------





1.39Tenant's Total Proportionate Share: Tenant's Total Proportionate Share shall
be the fraction, expressed as a percentage, the numerator of which is Net
Rentable Area of the Premises and the denominator of which is Net Rentable Area
of the Building. As of the Effective Date, and until the Commencement Date for
Expansion Premises, Tenant's Total Proportionate Share is 29.75%; provided that,
if Landlord elects to calculate costs under this Lease based on the Building and
Resource Center combined, then Tenant's Total Proportionate Share from the
Effective Date until the Commencement Date for Expansion Premises is 24.70%. As
of the Commencement Date for Expansion Premises, Tenant's Total Proportionate
Share is 29.39%; provided that, if Landlord elects to calculate Operating
Expenses based on the Building and the Resource Center combined, then Tenant's
Total Proportionate Share shall be 24.40% of the combined square footage of the
Building and the Resource Center.


1.40Term: the period of time commencing on the Effective Date and ending on the
Termination Date, as extended pursuant to Tenant's exercise of any renewal
option(s).


1.41Termination Date: The Termination Date is 11:59 P.M. on December 31, 2034,
or such later date to which the Term may be extended upon exercise of the option
to renew pursuant to Section 3.4.


1.42Total Base Rent: Collectively, the Net Base Rent for Existing Premises plus
the Net Base Rent for Expansion Premises.


1.43Trade Fixtures: Tenant's machinery and equipment that can be removed from
the Premises without doing material damage to the Premises.


1.44Unavoidable Delays: Delays caused by strikes, terrorism, acts of God,
lockouts, labor difficulties, riots, explosions, sabotage, accidents, inability
to obtain labor or materials, governmental restrictions, enemy action, civil
commotion, fire, unavoidable casualty or any other cause beyond the reasonable
control of Landlord or Tenant, as the case may be.


1.45Untenantable: A condition whereby Tenant is not reasonably able to use or
access the Premises or a portion thereof for the conduct of its business in
accordance with its customary practices, provided that it shall be an express
condition to untenantability that Tenant does in fact NOT use the portion of the
Premises purported to be untenantable for the conduct of its business (provided,
that entering such portion of the Premises for the purpose of retrieving
documents or other personal property or otherwise in connection with the
relocation of Tenant's operations therein to other space shall not be deemed to
constitute use of such space for the purposes of this definition).


2.
Exhibits.



The following exhibits and riders are attached hereto and incorporated herein by
this reference:




--------------------------------------------------------------------------------





Exhibit "A": Delineation of the Premises
Exhibit "B": Returned Premises
Exhibit "C-1": [INTENTIONALLY DELETED]
Exhibit "C-2": [INTENTIONALLY DELETED]
Exhibit "D-1": Landlord's Statement of Expansion Premises
Exhibit "D-2": Landlord's Statement of Existing Premises
Exhibit "E": Rules and Regulations
Exhibit "F": Janitorial Specifications
Exhibit "G": As-Is Work Letter
Exhibit "H": Kiosk License Premises


3.
Term.



3.1Term. The initial Term of this Lease shall commence on the Effective Date,
subject to the terms and conditions of this Lease, and shall expire at 11:59
p.m. on December 31, 2034, unless otherwise extended by the parties pursuant to
this Section.


3.2Existing Premises. On and after the Effective Date, Tenant shall continue to
occupy the Existing Premises pursuant to the terms and conditions of this Lease.
On the Commencement Date for Expansion Premises, Tenant shall return to Landlord
that portion of the Existing Premises located on the service level of the
Building consisting of 4,166 square feet, and more particularly described in
Exhibit "B" attached hereto and incorporated herein (the "Returned Premises"),
and the Returned Premises shall thereafter not be included in this Lease.


3.3Expansion Premises. Landlord agrees to deliver possession of the Expansion
Premises to Tenant no later than the Effective Date, at which time Tenant may
make Alterations pursuant to the terms and provisions of Section 13 of this
Lease. Notwithstanding Tenant's possession of the Expansion Premises, Tenant
shall not pay Net Base Rent for Expansion Premises, Tenant's Expansion Premises
Proportionate Share of Operating Expenses or Tenant's Expansion Premises
Proportionate Share of Real Estate Taxes until the Rent Commencement Date.


3.4Renewal Term; Renewal Net Base Rent; Appraisals. Provided Tenant is not then
in default under the terms and provisions of this Lease and subject to the terms
and conditions hereinafter contained, Tenant shall have the option ("Renewal
Option"), exercisable at its sole discretion, to renew this Lease for one (1)
additional period of ten (10) years (the "Renewal Term"), upon the same terms
and conditions set forth in this Lease, except that upon Tenant's exercise of
the Renewal Option: (a) the Net Base Rent for Existing Premises shall thereafter
be calculated at the same rate as the Net Base Rent for Expansion Premises
(hereinafter known as the "Renewal Net Base Rent per Square Foot"); and (b) the
Renewal Net Base Rent per Square Foot for the Premises for the Renewal Term
shall be an amount equal to the greater of (i) the last year's Net Base Rent per
Square Foot for the Expansion Premises paid by Tenant in the expiring term, or
(ii) fair market rental value for a net lease in Class A office space in
buildings of comparable size and quality in downtown Tulsa, Oklahoma (the
"FMRR"). The Renewal Option shall be personal to Tenant and may not be exercised
by any assignee or subtenant of this Lease or any portion of the Premises;
provided, however, that if this Lease is assigned or the entire Premises are
subleased to a Related Entity pursuant to Section 10.10 hereof, then such
assignee or sublessee shall have the right to




--------------------------------------------------------------------------------





exercise the Renewal Option. The Renewal Option must be exercised by written
notice to Landlord ("Renewal Notice") at least one (1) year prior to the
Termination Date. Upon receipt of a Renewal Notice, Landlord will submit its
proposal regarding its determination of FMRR no later than three hundred and
thirty-five (335) days before the end of the current Term. Tenant, at its
option, may accept the terms as quoted or elect to enter into good faith
negotiations with Landlord for a period not to exceed sixty (60) days. If at the
end of said 60-day period Tenant and Landlord have not reached an agreement
regarding the FMRR, then Tenant may elect to terminate this Lease at the end of
the current Term or elect to have the FMRR be determined by three (3)
independent appraisers, each of whom must have at least five (5) years of
experience in the appraisal of the office rental market in the central business
district of Tulsa, Oklahoma. Landlord and Tenant shall each select an appraiser,
and the two so selected shall select a third appraiser. If the two appraisers
selected by Landlord and Tenant shall be unable to agree on a third appraiser
within five (5) business days of their selection, the third appraiser shall be
selected by the then-President of the Tulsa County Bar Association (or, if he or
she shall refuse or be unable to do so, by a comparable independent public or
semi-public official in Tulsa). In determining the FMRR each such appraiser
shall take into consideration the current availability of similar space in
comparable buildings in Tulsa, giving due consideration to location, the term
and other conditions of this Lease, the amount of space, the credit rating of
Tenant, concessions, tenant improvement allowances, and all other relevant
factors. Said appraisers shall assume the area to be leased is in its then
current condition. Such appraisers shall be instructed to determine the FMRR
independently without consulting with each other, and thereafter, to submit the
appraisals to both the Landlord and Tenant contemporaneously in writing no later
than forty-five (45) days after the selection of the third appraiser is
complete. The Renewal Net Base Rent per Square Foot shall be determined by
eliminating the highest and lowest appraisals, and the remaining appraisal shall
apply. Each party shall pay the cost of its own appraiser. The cost of the third
appraiser and the other costs incurred in connection with the appraisal shall be
borne equally by Landlord and Tenant. Upon determination of the FMRR, the
parties shall execute an appropriate document evidencing said fair market rental
value which shall be the Renewal Net Base Rent per Square Foot for the Renewal
Term.


4.
Condition.



4.1"As Is" Condition. It is hereby understood and acknowledged by Tenant that
Landlord is leasing the Premises to Tenant in "as is" condition with all faults
and Landlord has made no representation or warranty, express or implied, with
respect to the condition of the Premises, the Building or the Complex or with
respect to their suitability for the conduct of Tenant's business, except as
expressly set forth herein. Tenant acknowledges that Tenant has inspected the
Premises, and that the Premises are in a good and habitable condition. Except as
expressly set forth herein, Landlord shall have no liability to Tenant arising
from the condition of the Building or the Premises, and Tenant shall defend,
indemnify and hold Landlord harmless from and against any claims, causes of
action, damages and liability arising from the condition of the Premises.


4.2Condition Upon Surrender. At the time Tenant surrenders the Premises at the
end of the Term, or within five (5) business days thereafter, Landlord and
Tenant, or their respective agents, shall make an inspection of the Premises and
shall prepare and sign an inspection form to describe the condition of the
Premises at the time of surrender.




--------------------------------------------------------------------------------





4.3Tenant Improvements. Landlord shall not provide a tenant improvement
allowance.


5.
Rent.



Except as set forth in Sections 8.3, 12.3, 19.3 and 20.2 below, Tenant shall pay
to Landlord, without any setoff or deduction whatsoever at Landlord's Notice and
Rent Payment Address or at such place or to such agent as Landlord may from time
to time designate in writing, rental comprised of Net Base Rent for Expansion
Premises, Net Base Rent for Existing Premises, and Additional Charges as defined
in Section 1 hereof (collectively, "Rent").
5.1Total Base Rent. Commencing on the Effective Date, Tenant shall pay the Net
Base Rent for Existing Premises in equal monthly installments in advance on the
first day of each month until the Rent Commencement Date. Commencing on the Rent
Commencement Date, Tenant shall pay Total Base Rent in equal monthly
installments in advance on the first day of each month during the Term. Total
Base Rent for any period during the Term which is less than one full month shall
be prorated upon the actual number of days of the month involved. If Tenant
makes any payment to Landlord by check, such payment shall be by check of Tenant
and Landlord shall not be required to accept the check of any other person or
entity, and any check received by Landlord shall be deemed received subject to
collection. If any check is mailed by Tenant, Tenant shall post such check in
sufficient time prior to the date when payment is due so that such check will be
received by Landlord on or before the date when payment is due. Tenant shall
assume the risk of lateness or failure of delivery of the mails, and no lateness
or failure of the mails will excuse Tenant from its obligation to have made the
payment in question when required under this Lease. If during the Term, Landlord
receives a check from Tenant which is returned by Tenant's bank for insufficient
funds or is otherwise returned unpaid, Tenant agrees that upon written demand by
Landlord all checks thereafter shall either be bank certified, cashiers' or
treasurers' checks. All bank service charges resulting from any bad checks shall
be borne by Tenant.


5.2Operating Expenses and Real Estate Taxes. In addition to Total Base Rent,
Tenant shall pay to Landlord Tenant's Expansion Premises Proportionate Share of
Operating Expenses, Tenant's Expansion Premises Proportionate Share of Real
Estate Taxes, Tenant's Existing Premises Proportionate Share of Operating
Expenses, and Tenant's Existing Premises Proportionate Share of Real Estate
Taxes (all of the foregoing, collectively "Tenant's Share of Costs") on a
monthly basis in advance, promptly on the first day of every month during the
Term. Tenant's monthly payment of Tenant's Share of Costs for each year shall be
determined by an estimated forecast reasonably prepared by Landlord and
submitted to Tenant in writing after Landlord's calculation of actual expenses
for each calendar year, but in no event later than April 30 of each calendar
year.


5.2.1In the event that at the end of any calendar year occurring during the Term
(including the calendar year in which the Termination Date occurs), Tenant's
Share of Costs exceed the amount paid by Tenant during the period, Landlord
shall, simultaneously with delivery of Landlord's Statements for the Premises
(as defined in Sections 5.3.2 and 5.3.3), bill Tenant for such excess and Tenant
shall promptly pay such excess amount to Landlord in a lump sum payment. Should
Tenant's Share of Costs be less than the amount paid by Tenant during the
period, Landlord shall credit (effective as of the date Tenant received
Landlord's Statements for the Premises) Tenant with such amount and apply such
credit to




--------------------------------------------------------------------------------





the payment of Rent next coming due. Landlord shall refund to Tenant any
overpayment of Real Estate Taxes and/or Operating Expenses for the Premises for
the calendar year in which this Lease terminates. If the Termination Date shall
occur prior to the last day of the calendar year in which it occurs, Tenant's
Share of Costs shall be prorated based on the number of days in such partial
calendar year divided by 365.


5.3Recordkeeping; Landlord's Statement; Audit Rights.


5.3.1Landlord's Records. Landlord shall maintain books and records in accordance
with generally accepted accounting practices and sound management principles
consistently applied showing in reasonable detail all Operating Expenses and
Real Estate Taxes.


5.3.2Landlord's Statement for Expansion Premises. Within one hundred twenty
(120) days after the end of each calendar year occurring during the Term,
Landlord shall provide Tenant with a reasonably detailed statement ("Landlord's
Statement for Expansion Premises") of Tenant's Expansion Premises Proportionate
Share of Operating Expenses and Tenant's Expansion Premises Proportionate Share
of Real Estate Taxes actually incurred during such calendar year, and any
amounts due to either party pursuant to Section 5.2.1. For the avoidance of
doubt, Landlord and Tenant acknowledge that Exhibit "D-1" attached hereto and
incorporated herein depicts a sample of the Landlord's Statement for Expansion
Premises.


5.3.3Landlord's Statement for Existing Premises. Within one hundred twenty (120)
days after the end of each calendar year occurring during the Term, Landlord
shall provide Tenant with a reasonably detailed statement ("Landlord's Statement
for Existing Premises") of Tenant's Existing Premises Proportionate Share of
Operating Expenses and Tenant's Existing Premises Proportionate Share of Real
Estate Taxes actually incurred during such calendar year, and any amounts due to
either party pursuant to Section 5.2.1. For the avoidance of doubt, Landlord and
Tenant acknowledge that Exhibit "D-2" attached hereto and incorporated herein
depicts a sample of the Landlord's Statement for Existing Premises.


5.3.4Disputes; Audit Rights. Within ninety (90) days of Tenant's receipt of
Landlord's Statement for Expansion Premises or Landlord's Statement for Existing
Premises for the previous calendar year, certified by Landlord, Tenant shall
have the right to audit (but no more frequently than once per calendar year), at
Tenant's expense, the books and records of Landlord relating to the calculation
of Operating Expenses and Real Estate Taxes for the previous calendar year
("Landlord's Books and Records"); provided that, such right to audit is
conditioned upon Tenant having paid all amounts then due and owing to Landlord.
Such audit shall take place on the Landlord's premises (or at Landlord's
discretion by Landlord providing Tenant or Tenant's Auditor (as defined
hereinbelow), with requested digital or electronic copies of Landlord's Books
and Records), and shall be conducted by a nationally recognized public
accounting firm, Tenant's internal audit group, or other persons experienced in
reviewing and auditing landlord operating expenses and taxes of commercial
office projects, such as, by way of example and not limitation, CBRE (the
"Auditor"). Notwithstanding the foregoing: (i) with the sole exception of
Tenant's internal audit group,




--------------------------------------------------------------------------------





the Auditor must be a nationally-recognized and qualified organization; and (ii)
if the Auditor is also engaged in the real estate brokerage business, the
Auditor must take all reasonable measures (including without limitation signing
a nondisclosure agreement with Landlord) to ensure that information obtained or
prepared in the course of the audit shall not be disclosed to or obtained by the
brokerage group of the Auditor and shall not be disclosed to any outside party
other than Tenant. Once Tenant has conducted an audit for any calendar year,
such audit shall be considered final and Tenant shall have no right to reaudit
during such calendar year. If the results of the audit reveal an overcharge to
Tenant of more than five percent (5.0%) of the actual, annual aggregate amounts
charged to Tenant and paid thereby under either Landlord's Statement for
Expansion Premises or Landlord's Statement for Existing Premises, then Landlord
shall credit Tenant with the amount of such overcharge(s) and apply such credit
to the payment of Total Base Rent next coming due.


5.4Taxes Imposed Upon Tenant. Tenant shall pay all license and permit fees
required for the operation of its business or equipment within the Premises, and
all taxes and increase in taxes, including but not limited to ad valorem taxes,
levied and assessed by any governmental body on the personal property located in
the Premises and on any special leasehold improvements installed in the Premises
or by virtue of Tenant conducting its described use, business or operation on
the Premises, the employment of agents, servants, or other third parties, the
bringing, keeping or selling of personal property or chattel, or whatsoever
nature from the Premises. The foregoing is intended to bind Tenant to pay, and
promptly discharge, all taxes and/or levies, together with related interest and
penalties, whether assessed by federal or state authority or any political
subdivision thereof, directly or indirectly related to its business,
improvements, functioning, employment, assets, existence, sales, entertainment
or the like. Tenant specifically agrees to reimburse Landlord for any increase
in ad valorem taxes resulting from fixtures or improvements installed by Tenant
which Landlord becomes obligated to pay (except building standard leasehold
improvements).


5.5Certain Capital Expenditures. With respect to the Existing Premises only,
Tenant's Existing Premises Proportionate Share of depreciation on capital
additions shall be payable only for such additions which reduce Operating
Expenses and are approved by Tenant, which approval shall not be unreasonably
withheld, and such additions as are required by a governmental agency. Should
Landlord finance all or any portion of such additions through borrowings, then
Tenant shall pay Tenant's Existing Premises Proportionate Share of the interest
thereon.


6.Security Deposit.
Tenant shall not be required to make a security deposit in connection with this
Lease.




--------------------------------------------------------------------------------







7.
Possession and Use of Premises.



7.1Sole Permitted Use. Tenant shall use and occupy the Premises only for the
Sole Permitted Use and for no other purpose. Tenant shall not use or permit the
use of the Premises in a manner that (i) violates any law or requirement of
public authorities, (ii) causes structural injury to the Building or any part
thereof, (iii) interferes with the normal operations of the HVAC, plumbing or
other mechanical or electrical systems of the Building or the elevators
installed therein, (iv) increases the ratio of employees to net rentable area
greater than one hundred forty (140) square feet per person, (v) constitutes a
public or private nuisance, (vi) alters the appearance of the exterior of the
Building or of any portion of the interior of the Building other than the
Premises, (vii) violates or fails to comply with the Building Rules and
Regulations attached hereto as Exhibit "E", as they may be changed from time to
time by Landlord, Landlord to act reasonably in making such changes, or (viii)
causes or result in any occurrence which, in the reasonable good faith judgment
of Landlord, is disreputable. The Premises shall not be used for any purpose
which would, in Landlord's reasonable opinion, diminish the first class
character of the Complex or any part thereof, create unreasonable or excessive
elevator or floor loads, unreasonably interfere with any of the operations of
the Complex or any part thereof or the proper and economic heating, air
conditioning, cleaning or other servicing of the Complex or any part thereof or
unreasonably interfere with the use of the other areas of the Complex by any
other tenants.


7.2Compliance with Legal Requirements.


7.2.1Tenant's Compliance. Tenant shall, at Tenant's sole cost and expense,
fully, diligently and in a timely manner, comply with all "Legal Requirements"
(which term is used in this Lease to mean all laws, rules, regulations,
ordinances, codes, directives, covenants, easements and restrictions of record,
permits, and the requirements of any applicable fire, insurance, life or safety
policy, underwriter or rating bureau), which shall, with respect to the Premises
or the use and occupation thereof or the abatement of any nuisance, impose any
violation, order or duty on Landlord or Tenant arising from (a) Tenant's
particular use of the Premises, (b) the manner or conduct of Tenant's business
or operations of its installations, equipment or other property therein, (c) any
cause or condition created by or at the instance of Tenant, other than by
Landlord's performance of any work for or for the benefit of Tenant, or (d) the
breach of any of Tenant's obligations hereunder. However, Tenant shall not be so
required to make any structural or other substantial change in the Premises
unless the requirement arises from a cause or condition referred to in clauses
(b), (c) or (d) above. Tenant shall have the right to equip the Premises with
such security alarms, devices, safeguards, systems, and services as Tenant deems
reasonable and necessary to ensure the security of Tenant's operations and
compliance with present and future bank security Legal Requirements (Tenant's
"Bank Security"). Unless detrimental to the health, safety or welfare of the
Building and its occupants, Tenant need not comply with any such Legal
Requirement so long as Tenant shall be contesting the validity thereof, or the
applicability thereof to the Premises in which case Tenant shall be liable for
all costs, fines, penalties or damages arising from such failure to comply.
Tenant shall promptly notify Landlord of any written notice it receives of the
violation of any Legal Requirement.




--------------------------------------------------------------------------------





Notwithstanding the foregoing, Tenant may contest any Legal Requirement only so
long as the contest or delay does not subject Landlord to criminal liability.
Landlord will not be required to join any proceedings pursuant to this Section
unless the provision of any applicable law, rule or regulation at the time in
effect requires that the proceedings be brought by or in the name of Landlord,
or both. In that event, Landlord will join the proceedings or permit them to be
brought in its name if Tenant pays all related expenses.


7.2.2Landlord Compliance. Except as required of Tenant pursuant to Section
7.2.1, Landlord at its expense shall comply with all Legal Requirements as shall
affect the Building, Common Areas and Complex, but may similarly contest the
same, provided such contest shall not unreasonably interfere with the
performance of any Alterations.


8.
Utilities and Services.



8.1Landlord's General Services. Throughout the Term, Landlord agrees that,
subject to Legal Requirements and the terms hereof, Landlord shall furnish the
following services:
(i)    heat, air-conditioning and ventilation ("HVAC") in the Premises, Monday
through Friday from 7:00 a.m. to 6:00 p.m. and, upon oral or written request,
Saturday from 7:00 a.m. to 1:00 p.m., excluding Sundays and Holidays. All HVAC
services will be provided to the extent necessary for the comfortable occupancy
of the Premises under normal business operations with customary office equipment
and in the absence of the use of any non-customary machines, lights, equipment
or devices which adversely affect the temperature otherwise maintained in the
Premises;
(ii)    hot and cold city water from the regular Building fixtures for drinking,
lavatory and toilet purposes;
(iii)    customary cleaning and janitorial services in the Premises Monday
through Friday, excluding Holidays. Janitorial services shall be consistent with
the janitorial specifications set forth in Exhibit "F" attached hereto and made
a part hereof, subject to work limitations as may be set forth in any applicable
union or other collective bargaining agreement with Landlord. Such services
shall not include washing dishes, cups and/or similar items;
(iv)    subject to break-down, maintenance and repairs, normal passenger
elevator service, normal freight elevator service in common with Landlord, other
tenants and visitors to the Building, Monday through Friday from 7:00 a.m. to
6:00 p.m. and on Saturdays from 7:00 a.m. to 1:00 p.m., Sundays and Holidays
excepted. Such normal elevator service, if furnished at other times, shall be
optional with Landlord, and shall never be deemed a continuing obligation.
Subject to break-down, maintenance and repairs, Landlord, however, shall provide
continuous limited passenger elevator service daily at all times such normal
passenger service is not furnished, subject to such reasonable security
regulations as may be prescribed by Landlord from time to time. Operatorless
automatic elevator service shall be deemed "elevator service" within the meaning
of this paragraph;




--------------------------------------------------------------------------------





(v)    electricity for normal business usage. Tenant's use of electrical energy
in the Premises shall not at any time exceed the capacity of any of the
electrical conductors and equipment in or otherwise serving the Premises.
Landlord shall furnish only 120/208 volt, single phase service to the Premises.
Tenant shall not utilize any electric equipment within the Premises with a rated
capacity in excess of 0.5 kilowatts. Lighting in the Premises shall not exceed 2
watts per square foot and overall utilization of electricity in the Premises
shall not exceed 3 watts per square foot. To insure that such capacity is not
exceeded and to avert possible adverse effects upon the Building's electric
service, Tenant shall not connect additional reproducing equipment, electronic
data processing equipment, heating equipment, or special lighting in excess of
building standard.
(vi)    For all purposes under this Lease, the term "Holidays" shall mean New
Year's Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and
Christmas Day only and the term "business day" shall mean any weekday that is
not a Holiday.
(vii)     Landlord will provide security on a 24/7 basis to the Building subject
to Landlord's building and security rules as may be modified from time to time
for all other tenants in the Building. Access to the Building outside of normal
Building hours will only be available using a card key or some other reasonable
means. Tenant's visitors will check in at the security desk in the main lobby,
receive a badge and proceed to Tenant's space. Tenant will have the right to
install its own security system(s) protecting the Premises, provided that the
system allows for Landlord access.
8.2Additional and After-Hours Services. Except as hereinafter provided, Landlord
shall not be obligated to furnish any services or utilities, other than those
stated in Section 8.1 above. If Landlord elects to furnish services requested by
Tenant in addition to those listed in Section 8.1, or at times other than those
stated in Section 8.1, Tenant shall pay to Landlord the prevailing charges in
the Building for such services on the due date of the next monthly installment
of Total Base Rent. Notwithstanding the foregoing, (i) base Building HVAC
provided after normal business hours shall be billed to Tenant at $12.50 per fan
hour; and (ii) additional electricity shall be billed to Tenant at cost, without
mark-up, profit or overhead. All costs for extraordinary, unusual or excessive
demand for electrical or other utility service and all costs of submetering or
monitoring of such use shall be borne by Tenant and Landlord reserves the right
to impose an additional charge on Tenant for extraordinary, unusual or excessive
demand for electrical or other utility service in an amount reasonably
determined by Landlord to be due for such extraordinary, unusual or excessive
demand. These unusual costs include, but are not limited to, 24-hour service,
high consumption equipment, high concentration lighting, additional HVAC
supplement for equipment or lighting-induced heat build-up and installation of
metering equipment. Subject to the Alterations provisions of Section 13,
Landlord shall have the right to install, at Tenant's sole cost and expense,
submeters and related equipment, relating to Tenant's extraordinary, unusual or
excessive use of electrical or other utilities services. If Landlord consents
thereto (which consent may not be unreasonably withheld or delayed), additional
Building riser capacity for electricity or other utility services may be
provided, and the cost of installation thereof, plus fifteen percent (15%)
thereof for overhead, shall be paid by Tenant upon Landlord's demand. If Tenant
fails to make any payment hereunder, Landlord may, upon




--------------------------------------------------------------------------------





forty-five (45) days prior written notice to Tenant, and in addition to
Landlord's other remedies under this Lease, discontinue any or all of such
additional or after-hours services.


For HVAC and humidity control systems requiring special operating hours or other
conditions which necessitate the use of self-contained units not served by the
Building HVAC system (a "Special System"), Landlord shall furnish chilled water
and/or electrical power to Tenant, at Tenant's sole cost and expense but without
markup, profit, overhead costs, or other usage fees, for Tenant's use in
installing and operating one or more Special Systems.


8.3Interruption in Services. Landlord may, upon advance notice to Tenant when
possible, curtail or temporarily terminate any service to make alterations,
repairs or improvements, and Landlord may, upon advance notice to Tenant when
possible, curtail or temporarily terminate any service due to breakdown,
accident, weather, strikes, labor disputes, fuel or material scarcity,
governmental or other lawful regulations or requirements, or failure of any
corporation, firm or person with whom Landlord may contract for any such
services, to furnish the same. Landlord shall use commercially reasonable
efforts to promptly restore such service and otherwise avoid or minimize
disruption to Tenant's operations. Failure to any extent to furnish or any
stoppage or interruption of these defined services resulting from any cause
beyond the reasonable control of Landlord shall not render Landlord liable in
any respect for damages to property or business, nor be construed as an actual
or constructive eviction, in whole or in part, nor relieve Tenant from any of
its obligations under this Lease, nor entitle Tenant to any abatement or
diminution of Rent, except as expressly provided for herein. Notwithstanding
anything to the contrary herein contained, if any such failure to furnish any
service or delay in furnishing said service continues, even though Landlord is
not at fault, and provided such is not due to the fault of Tenant, for a period
of at least three (3) consecutive business days or for a total of ten (10)
business days in any twelve-month period, then Rent with respect to that portion
of the Premises rendered Untenantable shall abate for the period commencing at
the end of the third consecutive business day (or for each business day in
excess of ten (10) in such twelve-month period) during which said service is not
furnished to the extent the Premises are Untenantable by reason thereof of and
ending on the date on which said service is substantially restored. Further, if
such interruption continues for a total of sixty (60) days during any
twelve-month period, Tenant shall have the right to terminate this Lease
effective as of the date ten (10) days following written notice of election to
terminate by Tenant to Landlord, unless such service is restored within such
ten-day period. Notwithstanding the foregoing, Rent shall not abate, and Tenant
shall have no right to terminate, in the event that Tenant is then in default
under the terms of this Lease beyond the expiration of any applicable notice and
cure period.


9.
Quiet Enjoyment.



Upon payment of the Rent and other charges as may be provided in this Lease, and
performing all covenants and agreements herein contained on the part of Tenant
as provided in this Lease, and subject in all cases to the terms, covenants and
conditions in this Lease, Tenant shall peaceably and quietly have, hold and
enjoy the Premises for the Term and subject to the terms and provisions hereof,
against all parties lawfully claiming adversely thereto by, through or under
Landlord.




--------------------------------------------------------------------------------





10.
Assignment and Subletting



10.1Prohibited and Permitted Assignments. Except as hereinafter provided, Tenant
shall not, either voluntarily or by operation of law, assign, mortgage, pledge,
sell, hypothecate or transfer this Lease, or sublet the Premises or any part
thereof, or permit or suffer the Premises or any part thereof to be used or
occupied as work space, storage space, concession or otherwise by anyone other
than Tenant or Tenant's employees, without the prior written consent of Landlord
in each instance, which consent shall not unreasonably be withheld.
Notwithstanding the foregoing: (i) any proposed or actual assignee or subtenant
shall be required to have, as of the effective date of such assignment or
sublease, a financial condition substantially equivalent to that which would
reasonably be required of a new tenant who would be approved to occupy the space
proposed to be assigned or subleased; (ii) there shall be no change in the Sole
Permitted Use of the Premises by such assignee or subtenant; (iii) Landlord
shall have no obligation to consent to any assignment of less than the entire
Lease or to any sublease which would result in Tenant having subleased, in the
aggregate, more than 167,600 square feet of Net Rentable Area; and (iv) any
proposed assignment or sublease (other than pursuant to Section 10.10 hereof)
shall be subject to the Recapture provisions of Section 11.1 hereof.


10.2Requests for Landlord's Consent and Fee. Each request for consent to an
assignment or subletting shall be made in writing at least thirty (30) days
before the proposed effective date, and shall be accompanied by a copy of the
proposed assignment or sublease and information relevant to Landlord's
determination as to the financial and operational responsibility and
appropriateness of the proposed assignee or sublessee, including but not limited
to the intended use and/or required modification of the Premises, if any,
together with a non-refundable fee of $1,000.00, representing the sole and
entire reasonable fee for Landlord's processing the request for consent. Tenant
agrees to provide Landlord with such other and additional information and/or
documentation as may be reasonably requested by Landlord. Landlord shall give
its written consent to any such request (or provide a written refusal of consent
together with the reasons therefor) within twenty (20) days after receipt of
such request.


10.3Assignees Bound by Lease. Any assignee or sublessee under this Lease shall,
by reason of accepting such assignment or entering into such sublease, be
deemed, for the benefit of Landlord, to have assumed and agreed to conform and
comply with each and every term, covenant, condition and obligation herein to be
observed or performed by Tenant during the term of said assignment or sublease,
other than such obligations as are contrary to or inconsistent with provisions
of an assignment or sublease to which Landlord has specifically consented in
writing.


10.4Excess Rent. The "net effective" rent or other consideration payable to
Tenant in any permitted assignment or sublease shall not exceed the rent
specified to be paid by Tenant under this Lease. In determining the "net
effective" rent or other consideration payable to Tenant, reasonable expenses of
the subject transaction, including brokerage commissions, attorneys' fees and
disbursements, allowances, rent concessions, and construction costs shall be
deducted from the amounts payable to Tenant under the applicable assignment or
sublease. In no event shall the sale or other disposition of Tenant's furniture,
fixtures and equipment in connection with any permitted sublease or assignment
be deemed part of sublease rent or assignment consideration for purposes




--------------------------------------------------------------------------------





of calculating the "net effective" rent or other consideration payable to
Tenant. This Section 10.4 shall not apply to any assignment for which the
consent of Landlord is not required hereunder.


10.5Tenant Not Released. In the event of any approved or permitted sublease or
assignment, Tenant shall not be released or discharged from any liability,
whether past, present or future, under this Lease, including any Renewal Term of
this Lease.


10.6Changes of Ownership of Tenant. If Tenant is a corporation, any transfer of
any of Tenant's issued and outstanding capital stock or any issuance of
additional capital stock, as a result of which the majority of the issued and
outstanding capital stock of Tenant is held by a Person who does not hold a
majority of the issued and outstanding capital stock of Tenant on the date
hereof shall constitute an assignment. If Tenant is a partnership or limited
liability company, any transfer of any interest in the partnership or limited
liability company, or any other change in the composition of the partnership or
limited liability company which results in a change in the control of Tenant
from the Person controlling the partnership or limited liability company on the
date hereof shall constitute an assignment. If Tenant is a corporation whose
shares of stock are not traded publicly, any transfer, on a cumulative basis, of
twenty-five percent (25%) or more of the voting control of Tenant shall
constitute an assignment.


10.7Landlord's Right to Collect. Tenant hereby irrevocably assigns to Landlord
all of Tenant's right, title and interest in and to, and hereby grants to
Landlord the right to collect, all rents from any assignee of Tenant's interest
in this Lease and from any subtenant of all or any part of the Premises, whether
or not such assignment or sublease is in violation of this Section; provided
that, so long as no Event of Default is in existence hereunder, Tenant may
continue to collect rent from the assignee or sublessee, as the case may be.
Landlord shall apply any amounts collected pursuant to the preceding sentence to
the Rent reserved in this Lease, but neither any such assignment, subletting,
occupancy or use, whether with or without Landlord's prior consent, nor any such
collection or application, shall be deemed a waiver of any term, covenant or
condition of this Lease or the acceptance by Landlord of such assignee,
subtenant, occupant or user as tenant.


10.8Effect of Prohibited Assignment. Any sale, assignment, hypothecation or
transfer of this Lease or subletting of Premises that is not in compliance with
this Section 10 shall be void and shall, at the option of Landlord, terminate
this Lease.


10.9Further Consents. The consent by Landlord to an assignment or subletting
shall not relieve Tenant or any assignee of this Lease or sublessee of the
Premises from obtaining the consent of Landlord to any further assignment or
subletting or as releasing Tenant or any assignee or sublessee of Tenant from
full and primary liability.


10.10Assignment or Sublease to a Related Entity. Notwithstanding anything in
this Section 10 or Lease to the contrary, Tenant shall have the absolute right,
without the prior written consent of Landlord, but upon thirty (30) days prior
notice to Landlord, to sublease the Premises in whole or in part, or to assign
this Lease, to any Affiliate, or a successor entity to Tenant created by merger,
consolidation, liquidation or reorganization, and/or an entity which acquires
ownership of all or substantially all of the assets and/or stock of Tenant,
whether or not there is a change in Tenant's




--------------------------------------------------------------------------------





name (collectively hereinafter a "Related Entity"), and such Related Entity
shall have the same rights and duties as Tenant hereunder. Notwithstanding the
foregoing, there shall be no change in the Sole Permitted Use of the Premises by
such Related Entity.


11.
Recapture.



11.1In the event that: (i) Tenant desires to enter into any sublease or
assignment of all or any portion of the Premise; (ii) such sublease or
assignment would commence during any portion of the last five (5) years of the
initial Term or Renewal Term of this Lease, as the case may be; and (iii) such
sublease or assignment would expire or terminate within the last six (6) months
of the initial Term or Renewal Term of this Lease, as the case may be, then in
such event Landlord shall have the option to recapture from the Premises covered
by this Lease the space proposed to be sublet or assigned by Tenant, effective
as of the proposed commencement date of such sublease or assignment of said
space by Tenant. Landlord may exercise said option by giving Tenant written
notice (Landlord's "Recapture Notice") within twenty (20) days after receipt by
Landlord of Tenant's notice of the proposed sublease or assignment or proposal
to sublease or assign. If Landlord exercises said option, Tenant shall have the
right to rescind the proposed sublease or assignment by notice to Landlord
(Tenant's "Rescission Notice"), within twenty (20) days after receipt by Tenant
of Landlord's Recapture Notice, in which said space shall continue to be
included in the Premises without interruption. If Tenant does not elect to
rescind, Tenant shall surrender possession of the proposed sublease or assigned
space to Landlord on the effective date of recapture of said space from the
Premises covered by this Lease, and neither party hereto shall have any further
rights or liabilities with respect to said space under this Lease accruing after
the effective date thereof. Provided, however, such recapture shall not release
or discharge either party from any obligation that has accrued hereunder prior
to such recapture. Effective as of the date of recapture of any subleased space
of any portion of the Premises covered by this Lease pursuant to this paragraph,
(i) the Rent shall be reduced in the same proportion as the number of square
feet of Net Rentable Area of the Premises contained in the portion of the
Premises so recaptured bears to the number of square feet of Net Rentable Area
of the Premises contained in the Premises immediately prior to such recapture,
and (ii) the Net Rentable Area of the Premises specified in Section 1.22 shall
be decreased by the number of square feet of Net Rentable Area of the Premises
contained in the portion of the Premises so recaptured. The provisions of this
Section 11 shall not apply to an assignment or sublease to a Related Entity
pursuant to Section 10.10 hereof.


12.
Maintenance and Repairs.



12.1Landlord's Obligations. Landlord shall maintain, and keep in good order,
condition, and repair and make repairs to and perform maintenance upon the
exterior and structural elements, and exterior windows of, the Building and the
Common Areas, and all Building systems, Building equipment, and Building
facilities, including the electrical, plumbing, heating, ventilation and air
conditioning, elevator, and life safety (including fire prevention/sprinkler)
systems of the Building and the Common Areas, except that:
(i)Landlord shall not be responsible for the maintenance, repair or replacement
of: (a) any such systems located within the Premises which are supplemental or
in addition to the Building's standard systems, whether installed




--------------------------------------------------------------------------------





pursuant to the Work Letter or otherwise; and (b) any such systems as to which
Tenant made changes or additions without the approval of Landlord; and
(ii)the cost of performing any of said maintenance or repairs caused by the
negligence of Tenant, its employees, agents, servants, licensees, subtenants,
contractors or invitees, or the failure of Tenant to perform its obligations
under this Lease shall be paid by Tenant.
All such repairs and maintenance shall be performed so as to keep the Building
in first class condition and repair and in compliance with all applicable Legal
Requirements.
12.2Tenant's Obligations. Except as otherwise set forth in Section 12.1, Tenant
shall, throughout the term of this Lease, at Tenant's sole cost and expense keep
the Premises and every part thereof in good condition and repair, except for
ordinary wear and tear and damage due to casualty. Tenant shall also maintain
and repair wiring, cabling or specialty lighting installed in the Premises by
Tenant. Landlord shall maintain and replace all base Building lighting and
Building standard ballasts located in the Premises. Tenant shall make all
repairs and replacements to the Premises necessitated or caused by: (i) the acts
or omissions of Tenant or Tenant's Group; or (ii) the use or occupancy or manner
of use or occupancy of the Premises by Tenant, in either case except for
ordinary wear and tear, and in either case except to the extent that insurance
proceeds are available for damage due to casualty if covered by insurance.


12.3No Abatement. There shall be no abatement or diminution of Rent and no
liability of Landlord by reason of any injury or interference with Tenant's
business arising from the making of any repairs or maintenance in or to any
portion of the Premises, unless the Premises is made Untenantable for the
conduct of Tenant's normal business operations for a period in excess of three
(3) business days after notice from Tenant of such condition or if such
Untenantability occurs more than a total of ten (10) business days in any
twelve-month period. In all such events, Rent shall abate as to that portion of
the Premises rendered Untenantable for the period commencing at the end of the
third consecutive business day (or for each business day in excess of ten (10)
in such twelve month period, as the case may be) during such period of
Untenantability until the condition has been cured by Landlord. Landlord shall,
at all times during the making of any repairs or maintenance in or to any
portion of the Premises, use reasonable, good faith efforts to minimize
interference with Tenant's use, access, occupancy or quiet enjoyment of the
Premises and to protect Tenant's property located in the Premises from damage.


12.4Landlord Self-Help Maintenance. If repairs or replacements become necessary
which by the terms of this Lease are the responsibility of Tenant and Tenant
fails to make the repairs or replacements or fails to be making diligent efforts
to do so within thirty (30) days after notice from Landlord of such failure,
(or, if such repair or replacement cannot be completed within such thirty (30)
day period, and Tenant fails to be making diligent efforts to make such repairs
or replacements; provided, however, that such repairs or replacements must be
completed within one hundred twenty (120) days after such notice), Landlord may
make the repairs or replacements and Tenant shall within ten (10) business after
receipt of an invoice therefor pay to Landlord one hundred fifteen percent
(115%) of the reasonable cost thereof.




--------------------------------------------------------------------------------





12.5Common Areas. The Common Areas and Complex shall be subject to the control,
management, operation and maintenance of Landlord. Landlord shall have the right
to construct, maintain and operate lighting and other facilities in the Building
and in and on the Complex and Common Areas; to grant third-parties temporary
rights of use thereof; from time to time to change the area, level, location or
arrangement of parking areas and other facilities; to grant exclusive use of or
lease the Common Areas to other persons; to temporarily close all or any portion
of the Complex and Common Areas; to temporarily close all or any part of the
parking areas or parking facilities within the Building; and to do and perform
such other acts in and to the Building, the Complex and Common Areas as Landlord
shall reasonably determine to be advisable, provided in all cases Tenant's
access to and use of the Premises are not materially and adversely impaired.
Landlord will operate and maintain the Common Areas in such manner, as Landlord,
in its sole discretion, shall determine from time to time.
  
13.
Alterations.



13.1Alterations Require Landlord's Consent. In the event Tenant desires to make
any alterations to the Premises after the Effective Date, Tenant's Alterations
shall be subject to this Section 13 and to the As-Is Work Letter attached hereto
as Exhibit "G" as long as the terms of said Work Letter are consistent with this
Section 13, provided that, if there is a conflict between said Work Letter and
the provisions of this Section 13, this Section 13 shall prevail. Tenant shall
not make or cause to be made any Alteration in or to the Premises without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld or delayed. Notwithstanding anything to the contrary contained in this
Lease, Tenant may, without first obtaining Landlord's consent but upon prior
notice to Landlord and presentation of appropriate documents, perform those
Alterations which (i) do not require that a building permit be obtained under
applicable law, (ii) are located exclusively within the Premises and not visible
from adjacent space; and (iii) do not affect the Building systems ("Cosmetic
Alterations"). Tenant shall not be permitted to make any Alteration which would
adversely affect any life, safety, fire sprinkler, heating, ventilation, air
conditioning, electrical or plumbing system or equipment without Landlord's
prior written consent, which consent may be withheld for any reason whatsoever.
If any Alterations are made by Landlord at Tenant's request, or are required due
to any other Tenant Alteration on or to the Premises, such Alterations shall be
at the sole cost and expense of Tenant plus fifteen percent (15%) representing
Landlord's overhead costs.


13.2Requirements. Notwithstanding Landlord's consent to any Alterations, all
Alterations, whether made prior to or during the Term, shall be made and
performed in conformity with and subject to the following provisions:


(i)All Alterations shall be made and performed at Tenant's sole cost and expense
and at such time and in such manner as Landlord may reasonably approve.


(ii)Alterations shall be made only by contractors or mechanics approved by
Landlord, which approval shall not be unreasonably withheld or delayed.




--------------------------------------------------------------------------------





(iii)No Alteration shall adversely affect any part of the Building other than
the Premises or adversely affect any service required to be furnished by
Landlord to Tenant or to any other tenant or occupant of the Building.


(iv)All business machines and mechanical equipment shall be placed and
maintained by Tenant in settings sufficient in Landlord's reasonable judgment to
absorb and prevent vibration, noise and annoyance to other tenants or occupants
of the Building.


(v)Tenant shall submit to Landlord reasonably detailed architectural and
engineering plans and specifications for any proposed Alteration involving
structural work, or otherwise requiring a consent hereunder (but only to the
extent plans are customary for such Alteration). Tenant shall not commence any
such Alteration without first obtaining Landlord's written approval of such
plans and specifications, which approval shall not be unreasonably withheld,
conditioned or delayed. Landlord reserves the right to retain an engineer to
review plans and specifications for any Alterations that might affect or impair
the structural integrity of the Building or any mechanical, electrical, HVAC or
other Building system. The actual out of pocket cost of any such engineering
review shall be paid by Tenant.


(vi)All Alterations shall be made in full compliance with all Legal Requirements
and in accordance with the Rules and Regulations.


(vii)All materials and equipment to be incorporated in the Premises as a result
of all Alterations shall be of good quality.
(viii)Tenant shall include in its contract documents for the Alterations a
requirement that any contractor performing Alterations carry and maintain at all
times during the performance of the work, at no expense to Landlord, a policy of
(a) commercial general liability insurance with a combined single limit of not
less than $2,000,000 per occurrence for bodily injury and property damage,
including contractual liability coverage, personal injury coverage, independent
contractors coverage, completed operations coverage, contractor's protective
liability coverage, and broad form property damage, with an endorsement naming
Landlord, its parent, subsidiary and affiliated companies and its and their
directors, officers, employees, representatives and agents, as additional
insured(s); (b) workers' compensation complying with the laws of the State of
Oklahoma and employer's liability with limits of $500,000 each accident,
$500,000 disease each employee and $500,000 disease policy limit; and (c)
automobile liability insurance with a combined single limit of $1,000,000 each
occurrence for bodily injury and property damage to include coverage for all
owned, non-owned, and hired vehicles, and shall use all commercially reasonable
efforts to enforce such requirement. In each of the policies providing the
required insurance herein, contractor agrees to waive and will require its
insurers to waive any rights of subrogation or recovery they may have against
Landlord, its parent, subsidiary and affiliated companies and its and their
directors, officers, employees, representatives and agents. The policies
providing the required




--------------------------------------------------------------------------------





insurance shall be endorsed to provide to Landlord thirty (30) days (ten (10)
days for non-payment) in advance of any non-renewal or cancellation of such
policies. Prior to commencing Alterations hereunder, Tenant will deliver to
Landlord contractor's certificate(s) of insurance evidencing the existence of
the insurance and conditions required herein. Tenant shall be fully responsible
to Landlord for any deficiencies in its contractor's insurance and shall defend,
indemnify and hold harmless Landlord from or against any claim asserted or
arising as a result of such deficiencies. Irrespective of the insurance
requirements, the insolvency, bankruptcy, or failure of any such insurance
company providing insurance for contractor, or the failure of any such insurance
company to pay claims that occur will not be held to waive any of the provisions
hereof. Landlord will not insure nor be responsible for any loss of or damage
to, regardless of cause, property of any kind, including loss of use thereof,
owned, leased or borrowed by contractor, its employees, agents or
subcontractors.
(ix)Tenant shall indemnify, defend, and hold Landlord harmless from and against
any and all claims, costs, expenses, damages and liabilities which may arise in
connection with such work.
13.3Landlord's Right to Monitor. Tenant shall permit Landlord, at Landlord's
sole cost and expense, to monitor construction operations in connection with
such work; provided, however, that such monitoring or right to monitor by
Landlord and the approval or disapproval of plans and specifications for such
work in any situation (when required hereunder) shall be for the Landlord's sole
benefit and shall not constitute any warranty by Landlord to Tenant or any other
person of the adequacy of the design, workmanship or quality of such work or
materials for Tenant's intended use or impose any liability upon Landlord in
connection with the performance of such work; provided, further, that any such
monitoring shall not unreasonably interfere or delay the performance of such
construction by Tenant.


13.4Final Drawings. Tenant shall, within thirty (30) days of completion of any
of its work, deliver to Landlord "as-built" architectural and engineering
drawings and/or a CADD file of such work prepared and certified by a licensed
architect and engineer.


13.5Alterations Part of Building. Except for Tenant's Trade Fixtures, all
Alterations to or on the Premises (including but not limited to carpets, drapes
and anything bolted, nailed, plumbed or otherwise secured in a manner
customarily deemed to be permanent) shall be deemed upon termination of this
Lease to be a fixture inuring to the Building and becoming a part of the
Premises and shall be and remain the property of Landlord without compensation
or credit to Tenant and covered by Landlord's insurance therefor; provided
however, Landlord may waive its ownership right as to any Alteration (a
"Specialty Alteration"), such as an internal staircase or a raised floor, which
is not standard for typical office uses, by written notification of same to
Tenant at the time Landlord shall give its consent thereto. Any replacements of
any Alterations deemed upon termination of this Lease to be property of
Landlord, whether made at Tenant's expense or otherwise, shall be and remain the
property of Landlord. Unless otherwise directed by Landlord, Tenant shall remove
all Trade Fixtures and those Specialty Alterations of which Landlord has waived
ownership from the Premises, upon the expiration or sooner termination of this
Lease, at Tenant's expense,




--------------------------------------------------------------------------------





and subject to the condition that (i) Tenant must repair any and all damage
occasioned by the installation, use and/or removal of such Specialty Alteration,
and (ii) the Premises must be promptly restored to its condition prior to
installation thereof, normal wear and tear and damage from insured casualty
excepted. In the event Tenant shall fail to remove the same, Landlord may do so
on Tenant's behalf and at Tenant's expense.


13.6Tenant's Right to Cure. If Tenant defaults under this Section by reason of
making any Alteration not hereby authorized or by reason of failure to give any
notice or to obtain any approval required herein, Tenant may, after receipt of
notice of such default from Landlord, cure such default by promptly removing
such Alteration and restoring the Premises to their former condition.


13.7Directory. Landlord agrees to provide a directory of the names and locations
of its tenants and to maintain the same at a convenient location in the lobby of
the Building.


13.8No Liens. Tenant shall not permit any lien or claim for lien of any
mechanic, laborer or supplier or any other lien to be filed against the Complex,
the Building, the Common Areas, the land which comprises the Complex, the
Premises, or any part of such property arising out of work performed, or alleged
to have been performed by, or at the direction of, or for the benefit of Tenant
or otherwise arising from the acts or omissions of Tenant. If any such lien or
claim for lien is filed, Tenant shall give notice to Landlord immediately upon
becoming aware of such filing or claimed lien and Tenant shall within thirty
(30) days after Tenant's actual knowledge of such filing, either have such lien
or claim for lien released of record or shall deliver to Landlord a bond or
other security in form, content, amount, and issued by a company reasonably
satisfactory to Landlord indemnifying Landlord, the Building manager and others
designated by Landlord against the total amount claimed and all costs and
liabilities, including attorneys' fees, which may result from such lien or claim
for lien and the foreclosure or attempted foreclosure thereof. If Tenant fails
to have such lien or claim for lien so released or to deliver such bond to
Landlord, Landlord, without investigating the validity of such lien, may pay or
discharge the same and Tenant shall reimburse Landlord, within ten (10) business
days after receipt of any invoice therefor, for the amount so paid by Landlord,
including Landlord's interest expense and reasonable attorneys' fees.


14.
Allocation of Risks and Indemnification.



14.1Waiver of Subrogation. Tenant hereby waives any and all rights of recovery
or subrogation Tenant or its insurance carrier may have against Landlord for
loss or damage incurred by Tenant caused by fire or any of the risks covered by
a standard "all risk" property insurance policy maintained by Tenant or any
other insurance maintained by Tenant pursuant to this Lease, except to the
extent that the insurance provided is invalidated by acts or omissions of
Landlord, its employees or agents. Further, Landlord hereby waives any and all
rights of recovery or subrogation Landlord or its insurance carriers may have
against Tenant for loss or damage incurred by Landlord caused by fire or any of
the risks covered by a standard "all risk" property insurance policy or any
other insurance maintained by Landlord pursuant to this Lease (or based on a
claim normally covered by an "all risk" property insurance policy to the extent
Landlord is self-insured), except to the extent that the insurance provided is
invalidated by acts or omissions of Tenant its employees or agents.




--------------------------------------------------------------------------------





The effect of such waivers is not limited to the amount of insurance actually
carried or required to be carried or to the actual proceeds received. The above
waivers and covenants not to sue are further intended to bind each party's
insurers providing insurance required hereunder, and each party agrees to obtain
from their respective insurance companies permission to allow such party to
waive the insurance companies' rights of subrogation.
14.2Indemnities of Landlord and Tenant. Tenant shall indemnify and hold harmless
Landlord and its successors and assigns from and against any and all claims
arising from or in connection with (a) the conduct or management of the Premises
or of any business therein, or any work or thing whatsoever done or any
condition created by Tenant in or about the Premises during the Term of this
Lease or, with respect to the Expansion Premises, during the period of time
after the Effective Date and prior to the Commencement Date for Expansion
Premises that Tenant may have been given access to the Expansion Premises, (b)
any act, omission or negligence of Tenant in the Complex, (c) any accident,
injury or damage whatever caused by Tenant occurring in, at or upon the Premises
or the Complex; and (d) any breach or default by Tenant in the full and prompt
payment and performance of Tenant's obligations under this Lease beyond any
applicable notice and cure periods, including but not limited to the compliance
with all Building Rules and Regulations by Tenant and Tenant's Group; together
with all costs, expenses, and liability incurred in or in connection with each
such claim or action or proceeding brought thereon, including without limitation
all reasonable attorneys fees and expenses. Landlord shall indemnify and hold
harmless Tenant and its successors and assigns from and against any and all
claims arising from or in connection with (a) the operation or management of the
Complex (exclusive of the Premises) or of any work or thing whatsoever done, or
any condition created by Landlord in or about the Complex during or prior to the
Term of this Lease, (b) any act, omission or negligence of Landlord in the
Complex, (c) any accident, injury or damage whatever caused by Landlord or
Landlord's Group occurring in, at or upon the Complex; and (d) any breach or
default by Landlord in the full and prompt payment and performance of Landlord's
obligations under this Lease beyond any applicable notice and cure periods;
together with all costs, expenses, and liability incurred in or in connection
with each such claim or action or proceeding brought thereon, including without
limitation all reasonable attorneys fees and expenses.


14.3Right to Perform. In the event of a party's failure to perform in accordance
with this Section 14, the indemnified party, at its option, may so perform
without relieving the other party of its obligations hereunder, and such other
party shall reimburse the indemnified party for all reasonably necessary and
documented costs and expenses, including attorneys' fees, incurred in so
performing together with interest on the amount of such costs and expenses at
the greater of (i) the highest rate permitted by law, or (ii) the prime rate of
interest announced as charged from time to time by BOKF, NA, to its preferred
commercial customers for ninety-day unsecured loans plus two (2) points (and if
such rate ceases to be announced by BOKF, NA, then ten percent (10%) per annum)
(the "Default Rate"), payable from the date incurred by the indemnified party
until reimbursed by such other party.


14.4Security. Security devices and services, if any, while intended to deter
crime may not in given instances prevent theft or other criminal acts and it is
agreed that Landlord shall not be liable, for injuries or losses caused by
criminal acts of third parties and the risk that any security device or service
may malfunction or otherwise be circumvented by a criminal is assumed by Tenant,




--------------------------------------------------------------------------------





except to the extent that such criminal acts are the result of the gross
negligence or willful misconduct or omissions of Landlord. Tenant may at
Tenant's cost obtain insurance coverage to the extent Tenant desires protection
against such criminal acts.


14.5Other Tenants. Landlord and Tenant shall not be liable to the other party
for any damages arising from any act or neglect of any other tenant in the
Building or Complex.


15.Insurance.


15.1The Tenant, at its expense, will carry or cause to be carried and maintained
in force throughout the entire term of this Lease insurance as described below
with insurance companies licensed to do business in the State of Oklahoma and
which are rated A- or better by A.M. Best Company or similar rating from another
recognized rating agency, or through underwriters at Lloyd's London. The limits
and insurance set forth below are minimum limits and types and will not be
construed to limit Tenant's liability or represent the types and limits of
insurance a reasonable and prudent business would maintain. All costs and
deductible amounts associated with the required insurance will be for the sole
account of the Tenant.
(A)
Workers' Compensation insurance complying with the laws of the State or States
having jurisdiction over each employee, and Employer's Liability with limits of
$500,000 each accident, $500,000 disease each employee, and $500,000 disease
policy limit.

(B)
Commercial General Liability insurance on an occurrence form with a combined
single limit of $2,000,000 each occurrence, and annual aggregates of $2,000,000,
for bodily injury and property damage, including coverage for
premises-operations, blanket contractual liability, broad form property damage,
personal injury liability, independent contractors, and products/completed
operations.

(C)
Automobile Liability insurance with a combined single limit of $1,000,000 each
occurrence for bodily injury and property damage to include coverage for all
owned, non-owned, and hired vehicles.

(D)
Property insurance on an "all risk" basis for the full replacement value of
Tenant's property (including fixtures, Alterations, Tenant's trade fixtures,
furnishings, equipment and all other items of personal property of Tenant or
which Tenant is required to replace under this Lease in the event of loss,
damage or destruction) located in the Premises.

(E)
Such other insurance as Landlord may reasonably require from time to time with
ninety (90) days prior written notice to Tenant, so long as such other insurance
is at such time customarily required by landlords of Class A office space in
buildings of comparable size and quality in downtown Tulsa, Oklahoma.

15.2Insurance Policies. Under the policies described in 15.1(B) and 15.1(C)
above, Landlord, its parent, subsidiary and affiliated companies and its
directors, officers, employees, representatives and agents will be named as
additional insureds to the extent of the indemnifications provided by Tenant
under this lease. Under the policy described in 15.1(D) above, Landlord, its




--------------------------------------------------------------------------------





parent, subsidiary and affiliated companies shall be named as a loss payee to
the extent of their respective interests. Any added cost associated with naming
these additional insureds/loss payee shall be borne by Tenant. The policies
described in 15.1(B) and 15.1(C) above will be primary insurance with respect to
the additional insureds, and any other insurance maintained by the additional
insureds is excess and not contributory with this insurance. The liability
limits required of Tenant hereunder may be met under a primary or umbrella or
excess liability policy or any combination thereof.


15.3Non-Renewal or Cancellation. The policies providing Tenant's required
insurance shall be endorsed to provide thirty (30) days (10 days for non-payment
of premium) to Landlord from the insurance company in advance of any non-renewal
or cancellation. Prior to Lease commencement and at or prior to the expiration
of any policies providing such insurance, Tenant will deliver to Landlord
certificates of insurance to Landlord, evidencing the existence of the insurance
required above.


15.4Other Property. Landlord will not insure nor be responsible for any loss or
damage, regardless of cause, to property of any kind, including loss of use
thereof, owned, leased or borrowed by the Tenant or its employees, servants,
agents or contractors.


15.5Landlord's Insurance. Landlord shall, during the Term (as the same may be
extended) carry and maintain in full force and effect (a) property insurance in
an amount sufficient to pay for the full replacement cost of the restoration or
replacement of the Building and Landlord's property therein, (b) commercial
general or excess liability insurance with a combined single limit of not less
than $2,000,000 each occurrence, and annual aggregates of not less than
$2,000,000, for bodily injury and property damage, including coverage for
premises-operations, blanket contractual liability, broad form property damage,
personal injury liability, independent contractors, and products/completed
operations, and (c) Workers' Compensation insurance complying with the laws of
the State or States having jurisdiction over each employee, and Employer's
Liability. Landlord retains sole right to decide to restore or replace the
Building should loss or damage occur. Landlord shall have the right to
self-insure any or all of the insurance required herein.


15.6    Waiver of Subrogation. All insurance policies of property insurance
carried by Landlord or Tenant in covering the Premises, its contents, and the
property of either of them in the Premises will waive any right of the insurer
to subrogation against the other to the extent permitted by law.
16.
Default and Remedies.



16.1Tenant's Default. The following shall be "Events of Default" by Tenant under
this Lease:


(i)Tenant does not pay any installment of Rent when due and thereafter fails to
cure such failure within ten (10) days after notice of such failure is given
(provided, however, that Landlord shall not be required to give notice of
non-payment more than twice in any twelve month period); or






--------------------------------------------------------------------------------





(ii)Tenant fails to perform any other obligation under this Lease and thereafter
fails to cure such breach within thirty (30) days after notice thereof is given
(or if such cure reasonably takes more than thirty (30) days, if Tenant fails to
commence such cure within such thirty (30) day period and thereafter diligently
prosecute same to completion, but in any event no more than one hundred twenty
(120) days after notice thereof). Landlord shall include in such notice a
reasonably detailed description of the obligation which Tenant has failed to
perform; provided, however, that any failure of Landlord to include such
description, or the failure of any such description to be sufficiently specific,
shall not render the notice ineffective; or


(iii)An execution or attachment lien shall be issued against substantially all
of Tenant's property, and such execution or attachment shall not be vacated or
removed by Court order, bonding or otherwise, within a period of ninety (90)
days after the issuance thereof; or


(iv)Any petition is filed by or against Tenant under any section or chapter of
the Bankruptcy Code, as amended, or under any similar law or statute of the
United States or any state thereof and not vacated within ninety (90) days; or


(v)Tenant becomes insolvent or makes a transfer in fraud of creditors; or
(vi)Tenant makes a general assignment for the benefit of creditors; or


(vii)A receiver is appointed for Tenant or substantially all of Tenant's assets.


16.2Landlord's Remedies. In the event of the occurrence of any such Events of
Default, Landlord shall have the option to pursue any one or more of the
following remedies or any other remedies provided by law:


(i)Lease Termination. Landlord may terminate this Lease by giving written notice
to Tenant of its election to do so in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which he may have for possession or
arrearages in rent, enter upon and take possession and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
either by summary dispossession proceedings or any suitable action or proceeding
at law or in equity, without being liable for prosecution on any claim or damage
which Tenant might incur or have. At Landlord's demand (whether or not Landlord
elects to terminate this Lease), Tenant agrees to pay to Landlord Accelerated
Rent. "Accelerated Rent" means the total amount of Rent due hereunder through
the Termination Date, less the fair market rental value of the Premises through
the Termination Date, discounted to present value using a discount rate equal to
the prime rate, as published in the Wall Street Journal on the date closest to
the date that the Event of Default occurred, which amount shall




--------------------------------------------------------------------------------





be accelerated and due in one lump sum payment upon demand and shall bear
interest from the Event of Default at the Default Rate until paid.


(ii)Re-Entry. Landlord may enter upon and take possession of the Premises and
expel or remove Tenant and any other person who may be occupying said Premises
or any part thereof, either by summary dispossession proceedings or any suitable
action or proceeding at law or in equity, without being liable for prosecution
on any claim or damage which Tenant might incur, and Landlord shall use
reasonable efforts to relet the Premises and mitigate Tenant's damages. In the
event rent for reletting of the Premises is higher than Rent under the terms of
this Lease, then such excess shall belong to Landlord and Tenant shall have no
claim therefor. In the event that the rent received for reletting of the
Premises is less than the Rent due under the terms of this Lease, then Tenant
shall be liable to the Landlord for payment of the deficiency. Tenant further
agrees to pay Landlord on the several rent days specified hereunder, as
liquidated damages, sums equivalent to the monthly Rent reserved hereunder, less
the avails of reletting, if any, and any additional amounts as provided in
Section 16.2(v) hereof. In any event, however, unless the Lease is terminated,
Tenant shall be liable for all Rent, whether in or out of possession of the
Premises, to the end of the Term.


(iii)Self Help. Without terminating the Lease or removing Tenant from the
Premises, Landlord may enter upon the Premises (but without causing a
disturbance of the peace), without being liable for prosecution on any claim or
damage which Tenant might incur or have, and do whatever Tenant is obligated to
do under the terms of this Lease; and Tenant agrees to reimburse Landlord, on
demand, for any reasonably necessary and documented expenses which Landlord may
incur in thus effecting compliance with Tenant's obligations under this Lease,
and Tenant further agrees that Landlord shall not be liable for any damages
resulting to Tenant from such action, unless caused by the gross negligence or
intentional act of Landlord or otherwise.


(iv)Property of Tenant. Any property belonging to Tenant or to any person
holding by, through or under Tenant, or otherwise found upon the Premises at the
time of re-entry or termination by the Landlord and not removed by Tenant
pursuant to Section 18, shall be dealt with by Landlord in compliance with 41
O.S. §§ 51-52, as amended. Notwithstanding the foregoing: (x) any notice given
in compliance with Section 27 of this Lease shall be deemed sufficient notice
for all purposes of the foregoing statutes; and (y) Landlord shall have no
obligation to Tenant to notify any parties claiming any interest in such
property other than parties whose name and correct mailing address have been
provided by Tenant to Landlord.


(v)Reletting, Costs of Alterations and Damages. Upon any reletting, Tenant shall
be immediately liable to pay to Landlord, without further demand or process of
law, the reasonably necessary and documented cost and expense of reletting, the
documented cost of any alterations and repairs reasonably deemed




--------------------------------------------------------------------------------





necessary by Landlord to effect reletting, Landlord's reasonable attorney fees
and reasonably necessary and documented administrative costs occasioned by such
reletting, leasing commissions, whether payable in installments or not, and the
full amount, if any, by which the Rent reserved in this Lease for the period of
reletting (but not beyond the term of this Lease) exceeds the amount agreed to
be paid as rent for the Premises for the period of reletting. If Tenant has been
credited with any rent to be received by reletting and the rent shall not be
promptly paid to Landlord by the new tenant, Tenant shall immediately be liable
to pay any deficiency to Landlord. For purposes of calculating damages under
this Section 16.2 after an Event of Default, occupancy of all or any part of the
Premises by Landlord or any Affiliate of Landlord without a lease, or with a
lease to an Affiliate providing below market rent, shall be treated as if such
occupant paid fair market value for such occupancy.
(vi)Additional Remedies. In the event of any breach by Tenant of any covenants,
agreements, terms or conditions of this Lease, Landlord shall be entitled to
enjoin the breach, and in addition to the rights and remedies provided
hereunder, shall have any other right or remedy allowed by law or equity. The
provisions of this Section shall be construed so that remedies of Landlord shall
be available to Landlord to the full extent that they are valid or enforceable
under the laws of the State of Oklahoma.
(vii)Remedies Cumulative. The rights and remedies given to the parties shall be
cumulative and the exercise of any of them shall not be deemed to be an election
excluding the exercise by any party at any time of a different or inconsistent
remedy, and shall be deemed to be given to such party in addition to any other
and further rights granted to the Landlord by the terms hereof, or by law. The
failure of any party at any time to exercise any right or remedy herein granted
shall not be deemed to operate as a waiver of such right or remedy.
(viii)No Waiver. No act or thing done by Landlord or its agents during the Term
shall be deemed an acceptance of an attempted surrender of the Premises, and no
agreement to accept a surrender of the Premises shall be valid unless made in
writing and signed by Landlord. No re-entry or taking possession of the Premises
by Landlord shall be construed as an election on its part to terminate this
Lease, unless a written notice of such intention to be given to Tenant.
Notwithstanding any such reletting or re-entry or taking possession, Landlord
may at any time thereafter elect to terminate this Lease for a previous default.
Landlord's acceptance of Rent or other sums due hereunder following an event of
default shall not be construed as Landlord's waiver of such event of default. No
waiver by Landlord or Tenant of any violation or breach of any of the terms,
provisions and covenants herein contained shall be deemed or construed to
constitute a waiver of any other violation or breach of any of the terms,
provisions and covenants herein contained. Forbearance to enforce one or more of
the remedies herein provided upon the occurrence of default shall not be deemed
or construed to constitute a waiver of any other violation or default. The
failure of Landlord to enforce the Rules and Regulations of the Buildings
against Tenant or any other tenant in the Buildings shall not be deemed a waiver
thereof; provided that Landlord shall not enforce the Rules and Regulations in
an unreasonable




--------------------------------------------------------------------------------





or discriminatory manner. No provision of this Lease shall be deemed to have
been waived unless such waiver be in writing signed by the party against whom
such waiver is asserted.


16.3    Landlord's Default. Landlord shall not be in default under this Lease
unless: (i) Landlord fails to pay any sum of money required to be paid by
Landlord to Tenant or satisfy any non-monetary obligation which Landlord has
failed to perform, and such failure shall continue for thirty (30) days after
notice thereof is delivered by Tenant to Landlord; provided, however, that if
such cure reasonably takes more than thirty (30) days, Landlord shall not be in
default so long as Landlord commences such cure within such thirty (30) day
period and thereafter diligently prosecutes same to completion, but in any event
no more than one hundred twenty (120) days after notice thereof. Tenant shall
include in such notice a reasonably detailed description of the obligation which
Landlord has failed to perform; provided, however, that any failure of Tenant to
include such description, or the failure of any such description to be
sufficiently specific, shall not render the notice ineffective. If Landlord
shall default, then Tenant, without being obligated to and without thereby
waiving such default, shall have the following remedies, which remedies shall be
cumulative and shall be in addition to those remedies Tenant may have at law or
in equity: (a) terminate this Lease upon notice to Landlord, (b) bring an action
against Landlord seeking compensatory and/or injunctive relief, or (c) incur any
reasonable expense (or, in the case of any payment Landlord is obligated to
make, make such payment), necessary to perform the covenant, warranty, duty, or
obligation of Landlord specified in such notice. The full amount of the
reasonable costs and expenses incurred by Tenant (including reasonable
attorneys' fees in connection with Tenant performing such obligation) or the
payment so made, together with the amount of any reasonable attorneys' fees in
instituting, prosecuting or defending any action or proceeding by reason of any
default of Landlord hereunder, shall, at Tenant's option, either be: (i) paid by
Landlord to Tenant within thirty (30) days after receipt of an invoice therefor
with interest at the Default Rate thereon from the date paid by Tenant to the
time paid by Landlord, or (ii) deducted by Tenant from the next due Rent under
this Lease, together with interest at the Default Rate, from the date due until
paid, until Tenant has been fully reimbursed for Tenant's necessary and
reasonable expenditures. The provisions of this Section 16.3 shall not limit or
modify the Limitation of Landlord's Liability provided for in Section 28.19
hereof.


17.
Attorney's Fees.



In any action brought by a party hereto to enforce the obligations of the other
party hereto or to recover possession of any portion of the Premises, the
prevailing party shall be entitled to collect from the opposing party to such
action such prevailing party's reasonable litigation costs and attorney's fees
and expenses (including court costs, reasonable fees of accountants and experts,
and other expenses incidental to the litigation).
18.
Surrender of Premises.



Upon the expiration or termination of this Lease or termination of Tenant's
right of possession of the Premises, Tenant shall surrender and vacate the
Premises immediately and deliver possession thereof to Landlord in a clean and
good condition, ordinary wear and tear and loss or damage by fire or other
casualty which Tenant is not obligated to insure or repair excepted, and shall
surrender




--------------------------------------------------------------------------------





all keys for the Premises to Landlord at the place then fixed for the payment of
rent. Upon any termination, Tenant shall remove from the Premises all unattached
and movable Trade Fixtures, Specialty Alterations which Landlord has required to
be removed pursuant to Section 13.5, and personal property of Tenant ("Tenant
Property") without credit or compensation from Landlord for the costs of
removal, provided Tenant immediately shall repair all material damage resulting
from such removal and shall restore the Premises to its pre-existing condition
and repair prior to removal. In the event possession of the Premises is not
delivered to Landlord when due, Section 28.9 hereinbelow shall control. If
Tenant, prior to such time, shall fail to remove any Tenant Property, Landlord
shall remove and deal with same in compliance with 41 O.S. §§ 51-52, as amended.
Notwithstanding the foregoing: (x) any notice given in compliance with Section
27 of this Lease shall be deemed sufficient notice for all purposes of the
foregoing statutes; and (y) Landlord shall have no obligation to Tenant to
notify any parties claiming any interest in such property other than parties
whose name and correct mailing address have been provided by Tenant to Landlord.
19.
Damage by Fire or Other Casualty.



19.1Substantial Untenantability. If either the Premises or the Building is
rendered substantially Untenantable by fire or other casualty, Landlord shall
elect by giving Tenant written notice within sixty (60) days after the date of
said fire or casualty (unless Landlord does not have access to the Premises or
the Building due to said fire or casualty, in which case the notice period under
this Section 19.1 shall not begin to run until Landlord gains access to the
Premises or the Building), either to:


(i)
terminate this Lease as of the date of the fire or other casualty if Landlord's
good faith estimate of the time required to substantially complete such repair
or restoration will exceed one hundred eighty (180) days from the date of such
notice and if Landlord is also terminating the lease of other tenants similarly
situated subject to such casualty with a remaining lease term approximating the
same period of time as that remaining in the Term; or



(ii)
proceed to repair or restore the Premises or the Building (other than
Alterations installed by or for the benefit of Tenant, Tenant's trade fixtures,
furnishings, equipment and all other items of personal property installed by or
for the benefit of Tenant) to substantially the same condition as existed
immediately prior to such fire or casualty. For avoidance of doubt, Landlord
shall have no obligation to repair or restore any tenant improvements, including
without limitation flooring, interior walls and partitions within the Premises,
cabinetry, fixtures and interior ceilings.



19.1.1If Landlord elects to proceed pursuant to subsection (ii) above,
Landlord's notice shall contain Landlord's good faith estimate of the time
required to substantially complete such repair or restoration. If such estimate
indicates that the time so required will exceed one hundred eighty (180) days
from the date of the notice, then Tenant shall have the right to terminate this
Lease as of the date of such casualty by giving written notice to




--------------------------------------------------------------------------------





Landlord not later than twenty (20) days after the date of Landlord's notice
which termination shall be effective as of the later to occur of (i) the date of
such casualty or (ii) the date Tenant vacates the Premises. Tenant shall vacate
the Premises within thirty (30) days of the date such notice of termination is
given. If Landlord's estimate indicates that the repair or restoration can be
substantially completed within one hundred eighty (180) days, or if Tenant fails
to exercise its said right to terminate this Lease within the twenty (20) days
as provided immediately above, this Lease shall remain in force and effect.
Provided, however, in the event such repair or restoration is not substantially
completed within two hundred ten (210) days after the date of Landlord's notice,
Tenant may terminate this Lease by thirty (30) days' prior written notice to
Landlord; except that if Landlord completes such restoration within said
thirty-day period, this Lease will not terminate notwithstanding Tenant's notice
of termination.


19.2Insubstantial Untenantability. If either the Premises or the Building is
damaged by fire or other casualty but is not rendered substantially
Untenantable, then Landlord shall diligently proceed to repair and restore the
damaged portions thereof, other than Alterations installed by or for the benefit
of Tenant, Tenant's trade fixtures, furnishings, equipment and other items of
personal property installed by or for the benefit of Tenant, to substantially
the same condition as such existed immediately prior to such fire or casualty,
unless such damage occurs during the last twelve (12) months of the Term and
such damage cannot be substantially repaired within forty-five (45) days from
the date of casualty (as determined in good faith by Landlord or Landlord's
architect or engineer), in which event Landlord or Tenant shall have the right
to terminate this Lease as of the date of such fire or other casualty by giving
written notice to the other within thirty (30) days after the date of such fire
or other casualty.


19.3    Rent Abatement. If all or any part of the Premises are damaged by fire
or other casualty as hereinabove provided, all Rent shall abate for that part of
the Premises which are Untenantable on a per diem and proportionate area basis
from the date of the fire or other casualty causing such damage (provided such
Untenantability shall continue for at least three (3) business days after the
date of such fire or other casualty) until such time as Landlord or Tenant, as
applicable, has substantially completed the repair and restoration work in the
Premises which it is required to perform, provided, that as a result of such
fire or other casualty, Tenant does not occupy the portion of the Premises for
the conduct of its normal business operations which are Untenantable during such
period. Notwithstanding the foregoing, in the event any casualty to the Premises
or Building is caused in whole or in part by the negligence or intentional act
of Tenant, its agents, employees, contractors, servants, guests or invitees,
then Rent shall abate only so long as Tenant has commenced to repair the
Premises as required by this Lease and Tenant continues such efforts with due
diligence.
19.4    Tenant's Restoration. If all or any part of the Premises are damaged by
fire or other casualty and this Lease is not terminated, Tenant shall promptly
and with due diligence repair and restore the leasehold improvements (other than
improvements which Tenant is permitted to remove in accordance with the terms of
this Lease upon expiration of the Lease) and personal property previously
installed by Tenant pursuant to this Lease.




--------------------------------------------------------------------------------





19.5    Insurance Proceeds Regarding Leasehold Improvements. In case of any
insurance proceeds payable to Landlord and Tenant, for damage to the leasehold
improvements, Tenant agrees to endorse checks for such sums promptly to the
order of Landlord to be held in trust by Landlord as hereinafter provided.
Landlord shall retain such proceeds to the extent of its interest therein if the
Lease is terminated pursuant to the provisions hereinabove contained. If
however, the Lease is not terminated as provided hereinabove, Tenant or its
contractors shall be entitled to payment from such retained funds for repairing,
restoring or reconstructing the leasehold improvements promptly upon Tenant's
presenting to Landlord customary waivers of materialmen's and mechanic's liens
or claims and an itemized statement of work performed showing the amount charged
therefor. Further, such work shall be performed by Tenant in accordance with the
terms, provisions and conditions of a work letter agreement to be entered into
by the parties hereto at such time in a form then in general use by Landlord and
reasonably acceptable to Tenant for work performed in or upon the Building. If,
upon completion of the repair or restoration, any such insurance proceeds are
left unexpended, Landlord shall pay the same to Tenant, upon demand. If the
insurance proceeds are insufficient for the cost of the repair or restoration,
Tenant shall pay the same to the extent of such insufficiency.
19.6    Landlord's Right to Repair or Restore. If Tenant does not commence
promptly to repair or restore the damage or destruction to the leasehold
improvements or if, having commenced the repair or restoration, Tenant does not
proceed diligently to complete the same within thirty (30) days after written
notice from Landlord, Landlord shall be entitled at any time thereafter to enter
the Premises and repair or restore the damage or destruction and to apply any
insurance proceeds held by it as hereinabove provided to the payment of the cost
thereof. If the insurance proceeds are insufficient for the cost of the repair
or restoration, Tenant shall pay to Landlord, upon demand and as additional rent
as the work progresses, such reasonably necessary and documented amounts as
shall from time to time be shown to be due and payable by Tenant.
20.
Eminent Domain.



20.1Permanent Taking. If all or any part of the Premises, Complex or the
Building is permanently taken or condemned by any competent authority for any
public use or purpose (including a deed given in lieu of condemnation) which
renders the Premises substantially Untenantable, this Lease shall terminate as
of the date title vests in such authority, and Net Base Rent shall be
apportioned as of such date.


20.2Insubstantial Taking. If any part of the Premises is taken or condemned for
any public use or purpose (including a deed given in lieu of condemnation) and
this Lease is not terminated pursuant to Section 20.1, Total Base Rent (and
Tenant's Total Proportionate Share) shall be reduced for the period of such
taking by an amount which bears the same ratio to the Total Base Rent then in
effect as the number of square feet of Net Rentable Area of the Premises so
taken or condemned bears to the number of square feet of Net Rentable Area of
the Building. Landlord, upon receipt and to the extent of the award in
condemnation or proceeds of sale, shall make necessary repairs and restorations
(exclusive of leasehold improvements and personal property installed by Tenant)
to restore the Premises remaining to as near its former condition as
circumstances will permit. Rent shall abate for that portion of the Premises
rendered Untenantable until such restoration is completed. Upon the taking or
condemnation described in this Section 20.2, the Net Rentable Area of the




--------------------------------------------------------------------------------





Premises shall be reduced for all purposes under this Lease by the number of
square feet of Net Rentable Area of the Premises so taken or condemned as
determined and certified by an independent, professional architect reasonably
selected by Landlord, at Landlord's expense, and Tenant's Total Proportionate
Share shall be appropriately reduced.
20.3Compensation. Landlord shall be entitled to receive the entire price or
award from any such sale, taking or condemnation without any payment to Tenant,
and Tenant hereby assigns to Landlord Tenant's interest, if any, in such award;
provided, however, Tenant shall have the right to separately pursue against the
condemning authority an award in respect of the loss, if any, to the then
unamortized value of leasehold improvements paid for by Tenant without any
credit or allowance from Landlord. Tenant shall also have the right to seek a
separate award for the taking or condemnation of its leasehold interest, loss of
personal property and moving expenses by such judicial proceeding.
21.
Rules and Regulations.

Tenant shall (and shall cause Tenant's Group to) abide by, and keep and observe
all reasonable rules and regulations ("Rules and Regulations") which Landlord
may make from time to time for the management, reputation, safety, care, or
cleanliness of the Building, the Common Areas and/or the Premises, and/or the
operations and maintenance thereof and the equipment therein, or for the comfort
of Tenant and the other tenants of the Building. The current Rules and
Regulations are attached hereto as Exhibit "E". Landlord shall have the right to
make reasonable changes to the Rules and Regulations (which changes shall become
effective as to Tenant upon delivery of a copy of such amended Rules and
Regulations to Tenant) and waive in writing any or all of the Rules and
Regulations in the case of any one or more tenants, provided in all events
Landlord shall not enforce the Rules and Regulations in an unreasonable or
discriminatory manner. All such Rules and Regulations are of the essence hereof
without which this Lease would not have been entered into by the Landlord, and
any breach of any provision of the Rules and Regulations by the Tenant which is
material in the judgment of the Landlord shall constitute a default hereunder.
If there is a conflict between the provisions contained in this Lease and the
Rules and Regulations, the provisions of this Lease shall prevail.
22.
Landlord's Rights.

22.1Landlord shall have the following rights exercisable without notice (except
as expressly provided to the contrary), and without being deemed an eviction or
disturbance of Tenant's use or possession of the Premises or giving rise to any
claim for set-off or abatement of Rent: (1) to change the street address of the
Building or the Complex upon thirty (30) days' prior written notice to Tenant;
(2) except as provided in Section 23 hereof, to reasonably designate and/or
approve, install, affix and maintain all signs, including Tenant plaques, logos
and graphics, on the exterior and/or interior of the Building and in and about
the Complex; (3) except as provided in Section 23 hereof, to reasonably
designate and/or approve prior to installation, all types of signs, window
shades, blinds, drapes, awnings or other similar items, and all internal
lighting that may be visible from the exterior of the Premises; (4) to display
the Premises to prospective tenants during the last twelve (12) months of the
Term (as the same may be extended) at reasonable hours upon reasonable prior
notice to Tenant, which may be verbal; provided that Landlord shall use
reasonable, good faith efforts to minimize interference with Tenant's use,
access, occupancy or quiet enjoyment of the




--------------------------------------------------------------------------------





Premises and to protect Tenant's property located in the Premises from damage
during any such authorized entry; (5) to change the arrangement of entrances,
doors, corridors, elevators and stairs in the Building, provided Tenant's access
to the Premises is not materially adversely affected thereby; (6) except as
provided in Section 29.3 hereof, to grant to any party the exclusive right to
conduct any business or render any service in or to the Building, provided that
any such grant shall not restrict Tenant's use and occupancy of the Premises for
the Sole Permitted Use; (7) to have access for Landlord and other tenants of the
Building to any mail chutes and boxes located in or on the Premises to the
extent that it may be permitted by the United States Postal Service; (8) to
close the Building after normal business hours, except that Tenant and its
employees and invitees shall be entitled to admission at all times (on a
twenty-four hour, seven day a week basis) under such reasonable regulations as
Landlord prescribes for security purposes; (9) to take any and all reasonable
measures, including inspections and repairs to the Premises or to the Building,
as may be necessary or desirable for the operation, safety, preservation, or
protection thereof; provided that Landlord shall, at all times during the making
of any such inspections or repairs in or to any portion of the Premises, use
reasonable, good faith efforts to minimize interference with Tenant's use,
access, occupancy or quiet enjoyment of the Premises and to protect Tenant's
property located in the Premises from damage; (10) subject to Tenant's Bank
Security, to retain at all times master keys or pass keys to such areas of the
Premises as Tenant shall from time to time reasonably designate, subject to such
reasonable regulations and controls by Tenant as are necessary to ensure the
security of Tenant's operations and compliance with present and future bank
security Legal Requirements; provided that Tenant covenants that: (i) master
keys or pass keys for all areas of the Premises for which Landlord shall not be
given keys (other than safes and vaults) shall be available on the Premises at
all times for use by Landlord in event of emergency, and (ii) Tenant shall keep
Landlord informed at all times of the person or persons in control of such keys;
(11) to install, operate and maintain security systems which monitor and
identify, by closed circuit television or otherwise, all persons entering and
leaving the Building or the Complex; (12) to install and maintain pipes, ducts,
conduits, wires and structural elements located in the Premises which serve
other parts or other tenants of the Building or any other property, provided
such pipes, ducts, conduits, and wires are hidden behind walls, floors or
ceilings, and further provided that such structural elements shall not
unreasonably interfere with Tenant's use of the Premises (it being agreed that
in the case of any reduction in the Net Rentable Area of the Premises, Total
Base Rent and Tenant's Total Proportionate Share shall be proportionately
reduced); (12) to reasonably alter, amend and change the Rules and Regulations
for protection of the health, safety and welfare of persons or property; and
(13) to enter the Premises at all reasonable times following notice of such
desired entry to Tenant, which may be oral, provided that Tenant shall make
available to Landlord a designated individual within the Premises to accompany
Landlord in such instance to examine the Premises and to show such to
prospective purchasers, mortgagees, or to public officials lawfully having an
interest therein, provided that Landlord shall use reasonable, good faith
efforts to minimize interference with Tenant's use, access, occupancy or quiet
enjoyment of the Premises and to protect Tenant's property located in the
Premises from damage during any such authorized entry. In the event Tenant fails
to make available to Landlord an individual to accompany Landlord in any
particular instance, Landlord shall not be required to be accompanied by a
Tenant designee.
22.2For the avoidance of doubt, Landlord shall not be required to give notice to
Tenant of any entry on to the Premises in the following circumstances: (1) in
the case of emergency as reasonably determined by Landlord; (2) at any time
during the Term of this Lease that Landlord's




--------------------------------------------------------------------------------





maintenance staff enter the Premises to perform maintenance obligations of the
Landlord under the provisions of this Lease; or (3) at any time during the Term
of this Lease that Landlord's security staff enter the Premises to perform
security services; provided that Landlord and Landlord's staff shall use
reasonable, good faith efforts to minimize interference with Tenant's use,
access, occupancy or quiet enjoyment of the Premises and to protect Tenant's
property located in the Premises from damage during any such authorized
entrance. Said enumerated rights in this Section 22 are in addition to all other
rights of Landlord afforded under law and the terms of this Lease.


23.
Tenant's Signage.



23.1Tenant shall have the right to install appropriate signs, including Tenant's
name and/or logo, and such other information as Tenant shall deem appropriate on
the entrance doors to the Premises and at suitable and convenient locations in
the Premises, subject to the prior written consent of Landlord, which consent
shall not be unreasonably withheld or delayed. Except as provided in this
Section 23.1 and the Existing License Agreement as defined in Section 23.2
hereinbelow, Tenant shall not erect or install any sign or other type display
whatsoever either upon the exterior of the Building or the Complex, upon or in
any window, or in any lobby, hallway or door therein located, without the prior
express written consent of Landlord, which consent Landlord may withhold in its
discretion. All signs shall be installed at Tenant's sole cost and expense,
including repair, maintenance and removal. Notwithstanding the foregoing,
Landlord and Tenant agree and acknowledge that all signs, including the existing
monument signs located on 1st Street and 2nd Street outside the Building, the
Tenant's existing logo sculpture in the south lobby of the Building, and all
other signs existing or installed in and around the Building as of the Effective
Date of this Lease have been previously approved by Landlord. Tenant shall
indemnify and hold harmless Landlord and its successors and assigns from and
against any and all claims arising from or in connection with any of Tenant's
signs and/or logos existing or installed in and around the Building as of the
Effective Date of this Lease, including, without limitation any accident, injury
or damage whatsoever caused by Tenant's signs or logos occurring in, at or upon
the Premises or the Complex; together with all costs, expenses, and liability
incurred in or in connection with each such claim or action or proceeding
brought thereon, including without limitation all reasonable attorneys fees and
expenses. The provisions of this Section 23.1 are in addition to, and shall not
limit, the provisions of Section 14.2 hereof.


23.2Reference is hereby made to that certain License Agreement by and between
Landlord and Tenant dated as of December 22, 1995, as amended by that certain
Amendment to License Agreement dated as of April 30, 2004, as further amended by
the Second Amendment to License Agreement dated as of May 1, 2009 (collectively,
the "Existing License Agreement"). Contemporaneously with the execution of this
Lease, Landlord and Tenant shall enter into a Third Amendment to the Existing
License Agreement as more particularly described therein.


24.
Estoppel Certificate.

Each party hereto shall from time to time, upon no less than ten (10) business
days' prior written request from the other or any mortgagee or ground lessor of
the Complex, deliver to the other or such mortgagee or ground lessor a statement
in writing certifying:




--------------------------------------------------------------------------------





(i)    that this Lease and the Work Letter are unmodified and in full force and
effect or, if there have been modifications, that this Lease and the Work
Letter, as modified, are in full force and effect;
(ii)    the amount of Net Base Rent then payable under this Lease and the date
to which Rent has been paid;
(iii)     that to the other party's knowledge, the requesting party is not in
default under this Lease or any work letter agreement, or, if in default, a
detailed description of such default(s);
(iv)     that Tenant is or is not in possession of the Premises, as the case may
be; and,
(v)    such other factual information as may be reasonably requested.
25.
Real Estate Brokers.



25.1Tenant represents that Tenant has not dealt with any real estate broker,
salesperson, or finder in connection with this Lease, and no such person
initiated or participated in the negotiation of this Lease, or showed the
Premises to Tenant. Tenant agrees to indemnify, defend and hold harmless
Landlord and Landlord's Group from and against any and all liabilities and
claims for commissions and fees arising out of a breach of the foregoing
representation.


25.2Landlord represents that Landlord has not dealt with any real estate broker,
salesperson, or finder in connection with this Lease, and no such person
initiated or participated in the negotiation of this Lease, or showed the
Premises on behalf of Landlord. Landlord agrees to indemnify, defend and hold
harmless Tenant and Tenant's Group from and against any and all liabilities and
claims for commissions and fees arising out of a breach of the foregoing
representation.
26.
Subordination and Attornment.



26.1Subordination. It is understood and agreed that this Lease (including all
rights of the Tenant hereunder) is subject and subordinate to any ground lease
or underlying lease of the land comprising the Building or Complex (hereinafter
called "Ground Lease") which may now or hereafter affect the land or Building or
Complex of which the Premises form a part and is further subject and subordinate
to any mortgage or deed of trust or trust indenture (hereinafter called
"Mortgage") which may now or hereafter affect any such lease or the real
property of which the Premises form apart, and to any and all advances made
under any such mortgage and to the interest thereon, and all renewals,
replacements and extensions thereof. This section shall be self-operative and no
further instrument or subordination shall be required, but Tenant shall
nevertheless at any time hereafter, on the demand of Landlord, execute any
instruments, releases or other documents that may be required by any such
mortgage holder or ground lessor or any of their respective successors in
interest to evidence such subordination. If in connection with the financing
(existing or future financing) of the Building or Complex, the prospective
lender, the holder of any such mortgage, or with respect to any bond financing,
the trustee for any such bond holders, shall request reasonable modifications in
this Lease as a condition of approval of such financing, Tenant will not




--------------------------------------------------------------------------------





unreasonably withhold, delay or defer making such modifications, provided that
they do not materially increase the obligations of Tenant hereunder or adversely
affect the leasehold interest created by this Lease or diminish Tenant's rights
hereunder, except to a de minimis degree. In the event of termination of this
Lease through foreclosure of any mortgage to which this Lease is subordinated,
or if the Ground Lease is terminated, Tenant will upon the demand of the
purchaser of the Premises at the foreclosure sale thereof, or of the lessor
under the ground lease, attorn to and accept such purchaser or ground lessor as
landlord under this Lease or, upon demand, enter into a new lease agreement with
such purchaser or ground lessor for the unexpired term of this Lease as extended
pursuant to the terms hereunder at the same rent and under the same provisions
of this Lease; provided that Tenant's obligation to attorn to any such purchaser
or ground lessor, and such attornment, shall be expressly subject to and wholly
contingent upon such purchaser's or ground lessor's: (i) non-disturbance of
Tenant in Tenant's use, peaceful possession, and quiet enjoyment of the Premises
in accordance with and during the Term, and Renewal Term, if applicable so long
as Tenant is not in default under this Lease, and (ii) written recognition of
this Lease as binding upon the interest of such transferee and remaining in full
force and effect during the Term and Renewal Term, if applicable. It is further
agreed by Tenant that this Lease shall be subject and subordinate at all times
to any other financing arrangement or right to possession, such as by way of
example, a synthetic lease or sublease, under which Landlord is in control of
the Premises, and to the rights of the owner or owners of the Premises, the
Building, the Complex or the land of which the Building or Complex is a part.
Landlord represents and warrants that, as of the date of this Lease, (a) there
are no Ground Leases of the Building or Complex and (b) there are no Mortgages
affecting the land, Building or Complex.


26.2Attornment. In the event of the cancellation or termination of any such
ground lease in accordance with its terms or by the surrender of such ground
leasehold estate, whether voluntary, involuntary or by operation of law, or by
summary proceedings, or the foreclosure of any such mortgage or deed of trust by
voluntary agreement or deed in lieu of foreclosure or otherwise, or the
commencement of any judicial action seeking such foreclosure, Tenant, at the
request of the then Landlord, shall attorn to and recognize such ground lessor,
mortgagee, beneficiary, or purchaser in foreclosure as Tenant's Landlord under
this Lease; provided that Tenant's obligation to attorn to any such ground
lessor, mortgagee, beneficiary, or purchaser in foreclosure, and such
attornment, shall be expressly subject to and wholly contingent upon such ground
lessor's, mortgagee's, beneficiary's, or purchaser in foreclosure's: (i)
non-disturbance of Tenant in Tenant's use, peaceful possession, and quiet
enjoyment of the Premises in accordance with and during the Term, and Renewal
Term, if applicable so long as Tenant is not in default under this Lease, and
(ii) written recognition of this Lease as binding upon the interest of such
transferee and remaining in full force and effect during the Term and Renewal
Term, if applicable. Subject to the immediately preceding sentence, Tenant
agrees to execute and deliver at any time upon request of such ground lessor,
mortgagee, beneficiary, purchaser, or their successors, any reasonable
instrument to further evidence such attornment.


26.3Nondisturbance. Tenant's agreement to subordinate the Lease to any future
ground lessor or underlying lessor or mortgagee for the Building is conditioned
upon Landlord's obtaining a commercially reasonable non-disturbance and
attornment agreement which shall not increase the obligations of Tenant
hereunder or adversely affect the leasehold interest created by this Lease or
diminish Tenant's rights hereunder, except to a de minimis degree (an "SNDA"),
whereby such




--------------------------------------------------------------------------------





lessor or mortgagee agrees not to evict or disturb Tenant's occupancy of the
Premises or terminate this Lease in the event of a default by Landlord under
such lease or mortgage and further agrees to recognize all of Tenant's rights
under this Lease.
27.
Notices.

All notices or advices required or permitted to be given by or pursuant to this
Lease, shall be given in writing and in the English language. All such notices
and advices shall be: (i) delivered personally, (ii) by email to the
appropriate email address set forth below provided receipt is acknowledged by
the addressee by email originated by the addressee or other written means, (iii)
by email to the appropriate email address set forth below with a follow-up copy
by overnight courier service the next business day at the location of the
addressee, (iv) delivered by facsimile, (v) delivered by U.S. Registered or
Certified Mail, Return Receipt Requested, or (vi) delivered for overnight
delivery by a nationally recognized overnight courier service. Such notices and
advices shall be deemed to have been given: (i) the first business day following
the date of delivery if delivered personally, by facsimile, or by email, (ii) on
the third business day following the date of mailing if mailed by U.S.
Registered or Certified Mail, Return Receipt Requested, or (iii) on the date of
receipt if delivered for overnight delivery by a nationally recognized overnight
courier service. All such notices and advices and all other communications
related to this Agreement shall be given as follows:
If to Landlord:     At the address provided in Section 1.16 hereof;
and
If to Tenant:        At the address provided in Section 1.34 hereof
or to such other address as the party may have furnished to the other party in
accordance herewith, except that notice of change of addresses shall be
effective only upon receipt.


28.
Miscellaneous.



28.1Parties. Except as otherwise expressly provided herein, if more than one
person or entity is named herein as either Landlord or Tenant, the obligations
of such multiple parties shall be the joint and several responsibility of all
persons or entities named herein as such Landlord or Tenant.


28.2Non-Waiver. The failure of either party to seek redress for violation of, or
to insist upon the strict performance of, any covenant or condition of the Lease
or (in the case of Landlord only) of any of the Rules and Regulations
incorporated herein or hereafter adopted by Landlord, shall not prevent a
subsequent act, which would have originally constituted a violation, from having
all the force and effect of an original violation. The receipt by Landlord of
rent with knowledge of the breach of any covenant of this Lease, or breach of
the Rules and Regulations, shall not be deemed a waiver of such breach. The
failure of, Landlord to enforce any of the Rules and Regulations as incorporated
herein or hereafter adopted against Tenant and/or any other tenant in the
Building shall not be deemed a waiver of any such Rules and Regulations;
provided that Landlord shall not enforce the Rules and Regulations in an
unreasonable or discriminatory manner.






--------------------------------------------------------------------------------





No act or thing done or omitted to be done by Landlord or Landlord's agents
during the term of the Lease, which is necessary to enforce the terms of the
Lease, or the Rules and Regulations, shall constitute an eviction by Landlord
nor shall it be deemed an acceptance or surrender of said Premises, and no
agreement to accept such surrender shall be valid unless in writing signed by
Landlord. No employee of Landlord or Landlord's agent shall have any power to
accept the keys of said Premises prior to the termination of the Lease. The
delivery of keys to any employee of Landlord or Landlord's agents shall not
operate as a termination of the Lease or a surrender of the Premises.
28.3Late Charges. All delinquent Rent shall bear interest at the Default Rate
from the occurrence of default until paid.


28.4Entire Agreement. This Lease, the Exhibits and any riders identified herein
and attached hereto contain the entire agreement between Landlord and Tenant
concerning the Premises and there are no other representations, promises or
agreements, either oral or, written. All negotiations, considerations,
representations and understandings between the parties are incorporated herein
and are superseded hereby. There are no terms, obligations, covenants,
statements, representations, warranties or conditions relating to the subject
matters hereof other than those specifically contained herein.


28.5Landlord and Tenant Defined. The words "Landlord" and "Tenant", wherever
used in this Lease, shall be construed to mean Landlords and Tenants in all
cases where there is more than one Person constituting Landlord or Tenant, and
the necessary grammatical changes required to make the provisions hereof apply
either to corporations or individuals, men or women, shall in all cases be
assumed as though in each case fully expressed. With respect to the provisions
hereof regarding indemnification or waiver of liability of the Landlord, the
term "Landlord" shall be deemed to include any third party operator or owner of
the Building.
28.6No Reservation/Option. The execution of this Lease by Tenant and delivery of
same to Landlord does not constitute a reservation of or option for the Premises
or an agreement to enter into a Lease and this Lease shall become effective only
if and when Landlord executes and delivers same to Tenant; provided, however,
the execution and delivery by Tenant of this Lease to Landlord shall constitute
an irrevocable offer by Tenant to lease the Premises on the terms and conditions
herein contained, which offer may not be withdrawn or revoked for thirty (30)
days after such execution and delivery, but such offer shall become null and
void, without the need for any additional action on the part of Tenant if
Landlord shall not execute and deliver the Lease to Tenant within such thirty
(30) day period. If Tenant is a corporation, it shall, if requested by Landlord,
deliver to Landlord certified resolutions of Tenant's directors authorizing
execution and delivery of this Lease and the performance by Tenant of its
obligations hereunder.


28.7Amendment. This Lease may not be amended or modified by any act or conduct
of the parties or by oral agreements unless reduced and agreed to in a writing
which specifically references this Lease and which has been signed by both
Landlord and Tenant. No waiver of any of the terms of this Lease by either party
shall be binding upon the waiving party unless reduced to writing and signed by
such party.


28.8[Intentionally Omitted].




--------------------------------------------------------------------------------





28.9Holdover. In the event Tenant remains in possession of the Premises after
the expiration or termination of the Term, and without the execution of a new
lease or an amendment to this Lease or without good faith negotiations between
Landlord and Tenant occurring, Tenant shall be deemed to be occupying the
Premises as a Tenant from month-to-month and the Total Base Rent due for the
first three (3) months of occupancy shall be one hundred twenty-five percent
(125%) of the Total Base Rent last in effect. In the event that the holdover
continues beyond ninety (90) days after the expiration of the Term, the Total
Base Rent for each month of continued occupancy shall be one hundred fifty
percent (150%) of the Total Base Rent last in effect during the Term. If
Landlord is unable to deliver possession of the Premises to a new tenant, or to
perform improvements for a new tenant, as a result of Tenant's holdover, Tenant
shall be liable to Landlord for all damages, including, without limitation,
special or consequential damages, that Landlord suffers from the holdover.


28.10Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a
lesser amount than any installment or payment of Rent due shall be deemed to be
other than on account of the amount due, and no endorsement or statement on any
check or any letter accompanying any check or payment of Rent shall be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord's right to recover the balance of such installment or
payment of Rent or pursue any other remedies available to Landlord. No receipt
of money by Landlord from Tenant after the termination of this Lease or Tenant's
right of possession of the Premises shall reinstate, continue or extend the
Term.


28.11Binding Effect. This Lease shall be binding upon and inure to the benefit
of Landlord and Tenant and their respective heirs, legal representatives,
successors and permitted assigns.


28.12Force Majeure. Neither Landlord nor Tenant shall be deemed in default with
respect to any of the terms, covenants and conditions of this Lease on such
party's part to be performed (except, in all events monetary obligations), if
such party fails to timely perform same and such failure is due in whole or in
part to an Unavoidable Delay as defined in Section 1.42 or by any act or
omission caused directly or indirectly by the other party or the Tenant's Group
(as to a Landlord failure) or the Landlord's Group (as to a Tenant failure). In
the event of an occurrence under this Section 28.12 preventing either party from
performing any obligation as herein provided, such party shall give the other
party notice thereof as soon as reasonably practicable and such party shall
exercise commercially reasonable efforts to resume performance hereunder.


28.13Captions. The headings of the several articles, paragraphs and sections
contained herein are for convenience only and do not define, limit or construe
the content or scope of such articles, paragraphs and sections.


28.14Applicable Law; WAIVER OF TRIAL BY JURY. This Lease shall be subject to,
and interpreted by and in accordance with, the laws (excluding conflict of law
provisions), of the State of Oklahoma. IN ANY ACTION OR PROCEEDING ARISING
HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO: (1) THE VENUE AND JURISDICTION
OF ANY FEDERAL OR STATE COURT OF COMPETENT JURISDICTION WITHIN THE STATE OF
OKLAHOMA, (2) SERVICE OF PROCESS BY




--------------------------------------------------------------------------------





ANY MEANS AUTHORIZED BY THE FEDERAL RULES OF CIVIL PROCEDURE (FOR ACTIONS FILED
IN FEDERAL COURT), OR THE LAW OF THE STATE OF OKLAHOMA (FOR ACTIONS FILED IN
OKLAHOMA STATE COURT), AND (3) IN THE INTEREST OF SAVING TIME AND EXPENSE, TRIAL
TO AND BY THE COURT WITHOUT A JURY (TRIAL BY JURY IS HEREBY KNOWINGLY AND
EXPRESSLY WAIVED BY THE PARTIES), IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM
BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER PARTY HERETO OR THEIR
SUCCESSORS OR ASSIGNS IN ANY WAY REGARDING OR RELATED TO THE PREMISES, BUILDING,
OR COMPLEX, OR ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE
RELATIONSHIP OF LANDLORD AND TENANT, ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
CLAIM FOR LEGAL, EQUITABLE, EMERGENCY, OR STATUTORY REMEDY OR RELIEF. LANDLORD'S
AND TENANT'S WAIVER OF JURY TRIAL SET FORTH IN THIS SECTION 28.14 SHALL SURVIVE
THE TERMINATION DATE OR EARLIER TERMINATION OF THIS LEASE.


28.15Time. Time is of the essence of this Lease and the performance of all
obligations hereunder.


28.16[Intentionally Deleted].


28.17Licenses and Permits. Tenant shall be solely responsible for obtaining, all
licenses and/or permits as may be required for Tenant to lawfully conduct its
business in the Premises.


28.18Limitation of Tenant's Liability. Notwithstanding anything to the contrary
contained in this Lease, Landlord shall look only to the assets of Tenant for
the satisfaction of any liability of Tenant under this Lease, it being expressly
understood and agreed that any partner, officer, director, member, manager,
shareholder, employee or agent of Tenant as an individual shall not be held
personally liable for such obligations and Landlord shall not pursue
satisfaction of any judgment against Tenant arising under the Lease against the
assets of any individual partner, officer, director, member, manager,
shareholder, employee or agent of Tenant. Subject only to Section 28.9
hereinabove, in no event shall Tenant be liable for consequential, special or
punitive damages.


28.19Limitation of Landlord's Liability. Notwithstanding any other provision
contained in the Lease to the contrary, Tenant shall look only to the interest
of Landlord in the Building, including any available applicable condemnation and
insurance proceeds, for satisfaction of any liability of Landlord under the
Lease, it being expressly understood and agreed that any partner, officer,
director, member, manager, shareholder, employee or agent of Landlord as an
individual shall not be held personally responsible for such obligations and
Tenant shall not pursue satisfaction of any judgment which Tenant obtains
against Landlord arising under the Lease against the assets of any individual
partner, officer, director, member, manager, shareholder, employee or agent of
Tenant. In no event shall Landlord be liable for consequential, special or
punitive damages.




--------------------------------------------------------------------------------







28.20Counterparts. This Lease may be executed in any number of counterparts, any
or all of which may contain the signature of only one of the parties, and all of
which shall be construed together as a single instrument. Counterparts of this
Lease must be signed by both Landlord and Tenant to be effective. It shall not
be necessary in making proof of this Lease to produce or account for more than a
single counterpart containing the respective signatures of, or on behalf of,
both of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages. This Lease may
be executed and delivered by a facsimile, digital, and/or electronic
transmission of a counterpart signature page hereof.


28.21Partial Invalidity. In the event any provision of this Lease, or the
application of such provision to any person, entity, or set of circumstances,
shall be determined to be invalid, unlawful, or unenforceable to any extent for
any reason, the remainder of this Lease, and the application of such provision
to persons, entities, or sets of circumstances other than those as to which it
is determined to be invalid, unlawful, or unenforceable, shall not be affected
and shall continue to be enforceable to the fullest extent permitted by law.


29.
Special Provisions.



29.1Incorporation of Exhibits and Riders. All Exhibits and riders attached
hereto, if any, shall form part of this Lease as if same were embodied herein.


29.2Building Naming Rights. The Building shall be named the "Bank of Oklahoma
Tower" but, at the request of Tenant and provided Tenant is not then in default
under this Lease, said name may be changed from time to time subject to
Landlord's consent, which shall not be unreasonably withheld, provided further
that, if the changed name be other than the then name of the Tenant, the consent
of The Williams Companies, Inc. shall also be required.


29.3Restrictions on Other Banks in the Building. To the extent permitted by law,
Landlord covenants and agrees that during the Term of this Lease no portion of
the Building shall be leased to, used or occupied by any Person, firm,
association or corporation for the operation of a national or state bank (or any
branch office thereof), or a savings and loan association (or any branch office
thereof) or any other financial institution which operates a business directly
competing with Tenant. This prohibition shall not preclude the leasing of space
for use and occupancy by small loan finance companies.


29.4Combined Premises Square Footage. In the event Landlord re-measures,
re-assesses, or re-surveys the Building, Landlord hereby agrees not to increase
or decrease the square footage amount of the Net Rentable Area of the Premises;
provided, however, in the event Tenant leases additional space in the Building
from Landlord, or returns any of the Premises back to Landlord, Tenant agrees
that Landlord will increase or decrease, as applicable, the square footage
amount of the Net Rentable Area of the Premises.






--------------------------------------------------------------------------------





29.5License Premises for Kiosk.


29.5.1Reference is hereby made to that certain plaza level premises within the
Building more particularly described and depicted on Exhibit "H" attached hereto
and incorporated herein by reference (the "Kiosk License Premises"). Landlord
agrees to permit the Tenant to use Kiosk License Premises, subject to the terms
and conditions contained herein (the "Kiosk License"); provided that the Kiosk
License shall be terminable by either Landlord or Tenant upon thirty (30) days
prior written notice. Tenant shall not pay rent to Landlord on the Kiosk License
Premises. Tenant agrees that the use and maintenance of the Kiosk License
Premises shall be governed by the terms of this Lease, including, without
limitation, Lease terms related to insurance and indemnity. It is hereby
understood and agreed that the Kiosk License is merely a license to use the
Kiosk License Premises during normal business hours and that no right, title or
interest in or to the Kiosk License Premises is granted to or vested in or
intended to be granted to or vested in the Tenant by virtue of the Kiosk
License. Tenant acknowledges that all use of the Kiosk License Premises by the
Tenant shall be pursuant to the Kiosk License and that Tenant shall not by such
use acquire any rights in or to the Kiosk License Premises by prescription,
adverse possession or otherwise. The Kiosk License shall be limited to the
signage currently existing on the wall and the kiosk as shown on Exhibit "H"
attached hereto and incorporated herein. No temporary signage will be allowed.


29.5.2Landlord and Tenant hereby ratify the respective rights and obligations
with respect to the exterior garden terrace located on the plaza level of the
Building (the "Garden Terrace") as set forth in that certain Letter Amendment to
Lease between Landlord and Tenant dated June 4, 2008.


29.6Parking Spaces. Landlord shall make or cause to be made available to Tenant
eighteen (18) reserved parking spaces in the executive parking garage (the
"Parking Garage") located on the garage level of the Building. The current
market rate for each such parking space is $160.00 per month, which rate is
subject to increase when the rates in the Parking Garage increase from time to
time for other tenants in the Complex. Parking in the Parking Garage will be on
a reserved basis; provided that, Landlord reserves the right to reassign spaces
in the Parking Garage from time to time at its sole discretion.


29.7Right of First Offer.
29.7.1Tenant shall have a right of first offer, subject to the restrictions set
forth below ("Right of First Offer"), to lease space that comes available on any
of the 17th, 20th, and 21st floors in the Building (collectively, the "ROFO
Space") commencing on October 1, 2019, and so long as this Lease remains in
effect. Tenant's rights hereunder in respect of any of the ROFO Space shall be
subject and subordinate to the pre-existing written rights, if any, of all
tenants in the Building as of the Effective Date. The Right of First Offer
described in this Section 29.7 is personal to Tenant and is non-transferable,
except in connection with a permitted assignment of the entire Lease to a
Related Entity, or a permitted sublease of the entire Premises to a Related
Entity. The Right of First Offer shall not be applicable to any space recaptured
by Landlord pursuant to Section 11.1 of this Lease.




--------------------------------------------------------------------------------







29.7.2In the event that Landlord desires to lease any of the ROFO Space and
Tenant is not then in default of the Lease, Landlord shall deliver a written
notice (the "ROFO Notice") to Tenant which shall set forth the floors or space
of the ROFO Space being offered (the "Offered Premises"). If Tenant desires to
lease the Offered Premises, Tenant shall have ten (10) business days (the "ROFO
Period") immediately following Landlord's delivery of the ROFO Notice to submit
a written offer to Landlord for the Offered Premises (the "ROFO Offer"), which
such offer shall include and shall be limited to the net base rent per square
foot which Tenant is offering for the lease of the ROFO Space (the "Offered
Premises Net Base Rent"). Time shall be of the essence with respect to such ROFO
Period and the failure or refusal of Tenant for any reason whatsoever to deliver
to Landlord the ROFO Offer in the time and in the manner herein prescribed shall
be deemed an irrevocable waiver of Tenant's Right of First Offer as to the
Offered Premises. Tenant shall not have the option to make a ROFO Offer on less
or more ROFO Space than is offered in the ROFO Notice.


29.7.3Landlord shall have ten (10) business days immediately following Tenant's
delivery of the ROFO Offer to notify Tenant in writing if Landlord accepts or
rejects Tenant's ROFO Offer (the "Landlord's Response"). Landlord may elect to
accept or refuse Tenant's ROFO Offer, in Landlord's sole discretion. If Landlord
timely accepts Tenant's ROFO Offer, then Landlord and Tenant shall enter into a
lease or an appropriate amendment to this Lease for the Offered Premises within
twenty (20) business days after Tenant's receipt of Landlord's Response. Such
lease on or amendment with respect to the Offered Premises shall be a triple net
lease on the same terms and conditions as the Expansion Premises provisions of
this Lease (including, without limitation, the Termination Date, annual
escalations and Operating Expenses) except for the Offered Premises Net Base
Rent.


29.7.4If (i) Tenant declines to make a ROFO Offer on the Offered Premises, (ii)
Landlord refuses the ROFO Offer, or (iii) Landlord and Tenant do not enter into
a fully executed lease or an appropriate amendment to this Lease for the Offered
Premises within such twenty (20) business day period described in Section 29.7.3
above, then such refusal or failure shall be deemed an irrevocable waiver of
Tenant's Right of First Offer as to the Offered Premises covered by the ROFO
Notice and Tenant's Right of First Offer as to the Offered Premises will
terminate and be of no further force and effect, in which case Landlord will
have the right to lease such Offered Premises to a third party on the same or
any other terms and conditions, whether or not such terms and conditions are
more or less favorable than those offered to Tenant. Such termination of the
Tenant's Right of First Offer with respect to the Offered Premises shall be
permanent and effective whether or not Landlord ultimately leases the Offered
Premises to a third party. Notwithstanding such termination as to the Offered
Premises, the Right of First Offer with respect to the other ROFO Space, if any,
shall continue until similarly terminated in accordance with this paragraph.
Notwithstanding anything in this Section 29.7 or Lease to the contrary, if: (i)
Landlord shall enter into a lease for such Offered Premises and such Offered
Premises shall thereafter become available during the Term, then the provisions
of this Section 29.7 shall become applicable again with respect to such
particular Offered Premises.






--------------------------------------------------------------------------------





29.8Plaza Level Teller Area Renovation. Landlord hereby acknowledges that Tenant
desires to update and modify the existing bank teller area located in the
northerly portion of the plaza level (the "Plaza Level Teller Area"). Prior to
the Effective Date of this Lease, Tenant submitted conceptual drawings to
Landlord regarding such Plaza Level Teller Area modification ("Teller Area
Modification"). Prior to commencement of construction on the Teller Area
Modification, Tenant shall have submitted finalized and refined drawings and
specifications to Landlord, which such final drawings and specifications shall
be substantially similar to the conceptual drawings submitted to Landlord prior
to the Effective Date of this Lease, and shall be subject to Landlord's prior
written approval, which approval shall not be unreasonably withheld or delayed.
All costs of the plaza level Teller Area Modification shall be borne by Tenant.


29.9Tenant Cabling. Subject to the availability of space as determined by
Landlord in its sole discretion and subject to the other conditions set forth
herein, Tenant shall have the right to install conduit up to 2" in size for
cabling horizontally and vertically in the Building and the Building riser. The
conduit and cabling installation shall be at Tenant's sole cost and expense
provided any such installation shall be completed only by a contractor approved
by Landlord, which approval shall not be unreasonably withheld or delayed.
Tenant's plans and specifications and the manner of installation of any conduit
and cabling installation shall be subject to Landlord's review and written
approval, which shall not be unreasonably withheld or delayed, prior to
commencement of said work. All conduits and cabling shall be labeled by Tenant
in such manner as may be reasonably required by Landlord. Further, any
installation of conduit and cabling shall be coordinated and supervised by
Landlord's construction manager. A management fee equal to twenty percent (20%)
of the conduit and cabling installation cost plus the construction manager's
reasonably necessary and documented labor cost associated with the project shall
be paid by Tenant, which Tenant agrees to pay within ten (10) business days of
receipt of an invoice therefor. Upon request by Tenant, Landlord shall provide
to Tenant an estimate of such fees. Any cabling previously installed by Tenant
or hereafter installed by Tenant as provided herein shall be removed from the
Building at the expiration of the Lease term at Tenant's sole cost and expense,
unless Landlord otherwise directs in writing. Within one hundred twenty (120)
days from the date of Rent Commencement Date, Tenant shall submit to Landlord
detailed drawings, in form acceptable to Landlord, showing the as-built
condition of Tenant's conduit from the point of origination in the Building to
the point of termination in the Premises. Tenant's as-built drawings shall be
revised upon the installation of any additional conduit and submitted to
Landlord within thirty (30) days after completion of the conduit installation.


29.10[Intentionally Omitted].


29.11Termination of Prior Lease Agreement. Landlord and Tenant are parties to
that certain Lease dated as of June 18, 1974, as amended by that certain
Amendment One thereto dated as of May 31, 1977, as amended by that certain
Second Amendment thereto dated as of January 1, 1996, as amended by that certain
Third Amendment thereto dated as of February 1, 1997, as amended by that certain
Fourth Amendment thereto dated as of May 7, 2001, as amended by that certain
Fifth Amendment thereto dated as of May 1, 2005, as amended by that certain
Sixth Amendment thereto dated as of September 1, 2010, and as amended by that
certain Seventh Amendment thereto dated as of April 15, 2013 (collectively, as
so amended, the "Prior Lease Agreement"). Landlord and




--------------------------------------------------------------------------------





Tenant hereby agree and acknowledge that from and after the Effective Date of
this Lease, the Prior Lease Agreement shall be terminated in its entirety, and
the Prior Lease Agreement shall be of no further force and effect, and each of
the Landlord and Tenant shall have no further obligations to each other under
the terms of the Prior Lease Agreement except for obligations which have accrued
as of the Effective Date. Notwithstanding the foregoing, after the Effective
Date of this Lease Landlord may calculate and issue Landlord's Statement for
Existing Premises to Tenant for any reconciliation of Additional Rental (as
defined in the Prior Lease Agreement) for the Existing Premises pursuant to the
Second Amendment to the Prior Lease Agreement for calendar year 2018 and for
that portion of calendar year 2019 between January 1, 2019, and the Effective
Date of this Lease. The obligations of the parties under this Lease shall be
separate and apart from the obligations of the parties under the Prior Lease
Agreement, and this Lease shall not be deemed to limit, affect, or re-impose any
obligations arising under the Prior Lease Agreement.


29.12Confidentiality. Tenant acknowledges that any information provided by
Landlord pursuant to this Lease will be confidential information except to the
extent such information (a) is generally available to the public other than as a
result of disclosure by Tenant or (b) becomes available to Tenant on a
non-confidential basis from a party other than Landlord. Tenant shall not
disseminate such information to any third party unless (i) required to do so by
applicable law or regulation, or (ii) demanded by subpoena or other validly
issued administrative or judicial process. If Tenant is so required or requested
to disclose any such information, Tenant shall provide Landlord with prompt
written notice of such requirement or request so that Landlord may consider
seeking a protective order. Landlord shall have a period of five (5) business
days from receipt of Tenant's notice to apply for the appropriate protective
order. During the pendency of such protective order proceedings, Tenant shall
take lawfully permitted steps and use commercially reasonable efforts to
cooperate with Landlord in preserving the confidentiality of the confidential
information; provided, however, that nothing contained herein shall prevent
Tenant from disclosing such information if legally required to do so. If such
order is not obtained, or Landlord waives its right to seek a protective order,
Tenant will furnish only that portion of such information that is required to be
disclosed.


[Signature Page Follows]




--------------------------------------------------------------------------------







This Lease was executed by the parties on the date first above written.




LANDLORD:


WILLIAMS HEADQUARTERS BUILDING LLC,
a Delaware limited liability company




By: /s/ Peter S. Burgess
Printed: Peter S. Burgess
Title: V.P. Treasurer
    




TENANT:


BOKF, NA,
a national banking association, d/b/a Bank of Oklahoma




By: /s/ Michael D. Nalley
Michael D. Nalley, CCIM, CPM, RPA
Senior Vice President
Director Corporate Real Estate




--------------------------------------------------------------------------------







EXHIBIT "A"


Delineation of the Premises
Bank of Oklahoma Tower




--------------------------------------------------------------------------------







EXHIBIT "B"


Returned Premises










--------------------------------------------------------------------------------







EXHIBIT "C-1"


[INTENTIONALLY DELETED]










--------------------------------------------------------------------------------









EXHIBIT "C-2"


[INTENTIONALLY DELETED]






--------------------------------------------------------------------------------







    
EXHIBIT "D-1"


Landlord's Statement for Expansion Premises








--------------------------------------------------------------------------------







EXHIBIT "D-2"


Landlord's Statement for Existing Premises








    




--------------------------------------------------------------------------------







EXHIBIT "E"


Rules and Regulations
Bank of Oklahoma Tower


1.
Landlord may refuse admission to the Building outside of ordinary business hours
to any person not known to the watchman in charge or not properly identified,
and may require all persons admitted to or leaving the Building outside of
ordinary business hours to register. Any person whose presence in the Building
at any time shall, in the reasonable judgment of Landlord, be prejudicial to the
safety, character, reputation and interests of the Building or its Tenant may be
denied access to the Building or may be ejected therefrom. In case of invasion,
riot, public excitement or other commotion, Landlord may prevent all access to
the Building during the continuance of the same, by closing the doors or
otherwise, for the safety of the Tenant, the Building and protection of property
in the Building. Landlord may require any person leaving the Building with any
package or other object to exhibit a pass from the Tenant from whose Premises
the package or object is being removed, but the establishment and enforcement of
such requirement shall not impose any responsibility on Landlord for the
protection of any Tenant for damages or loss arising from the admission,
exclusion or ejection against the removal of property from the Premises of the
Tenant. Landlord shall in no way be liable to any Tenant for damages or loss
arising from the admission, exclusion or ejection of any person to or from the
Tenant's Premises or the Building under the provisions of this rule.



2.
Landlord reserves the right to exclude or expel from the Building any person who
in the judgment of Landlord is intoxicated or under the influence of liquor or
drugs, or who shall in any manner do any act in violation of these Rules and
Regulations.



3.
Tenant shall not sell or permit the sale, at retail or wholesale, of newspapers,
magazines, periodicals or theater tickets, in or from their Premises; nor shall
Tenant carry on or permit or allow any employee or other person to carry on the
business of stenography, typewriting, telephone answering service, or any
similar business in or from their Premises for the service or accommodation of
the occupants of any other portion of the Building, or the business of a barber
shop, beauty shop, tobacco or pipe shop, liquor store, employment bureau, or a
manicuring or chiropodist business, except with the prior written approval of
Landlord. Tenant shall not occupy or permit any portion of their Premises to be
occupied as an office or facility for the possession, storage, manufacture or
sale of narcotics of any form or kind, without the prior written approval of
Landlord.



4.
Tenant shall not manufacture any commodity or prepare or dispense any foods or
beverages in their Premises or use the same as sleeping apartments, unless the
Premises are expressly leased for such purposes. The foregoing shall not
prohibit in any way Tenant's use of a portion of the Premises as a lunch
room/kitchen for us by Tenant with a microwave oven and such other typical
office amenities.







--------------------------------------------------------------------------------





5.
Tenant shall not conduct directly or indirectly any auction upon their Premises,
or permit any other person to conduct an auction upon the Premises. Tenant is
not to conduct malodorous activities in or about their Premises or the Building.
Tenant will not permit gambling to be conducted in or upon its Premises.



6.
No noise, including the playing of any musical instruments, radio or television,
which, in the judgment of Landlord, might disturb other tenants in the Building,
shall be made or permitted by any Tenant, and no cooking shall be done in their
Premises or the Building, except as expressly approved by Landlord. If cooking
is permitted by Landlord, Tenant shall not permit any cooking or food odors
emanating within the Building to seep into other portions of the Building. All
electrical equipment used by Tenant shall be U.L. approved. Nothing shall be
done or permitted in Tenant's Premises, and nothing shall be brought into or
kept in the Premises which would impair or interfere with any of the Building
services or the proper and economic heating, cooling, cleaning or other
servicing of the Building or the Premises, or the use or enjoyment by any other
tenant within the Building, nor shall there be installed by Tenant any
ventilating, air- conditioning, electrical or other equipment of any kind,
which, in the judgment of Landlord, might cause any such impairment or
interference.



7.
Tenant shall not install or operate any steam or gas engine or boiler, or carry
on any mechanical business, in the Building. The use of oil, gas or inflammable
liquids for heating, lighting or any other purpose is expressly prohibited.
Explosives or other articles deemed extra hazardous shall not be brought into
the Building. Tenant shall not use any other method of heating than that
supplied by Landlord.



8.
Tenant shall give Landlord prompt notice of all accidents to or defects in
air-conditioning equipment, plumbing, electric facilities or any part or
appurtenance of their Premises.



9.
Tenant shall not cause unnecessary labor by reason of carelessness and
indifference to the preservation of good order and cleanliness in their Premises
and in the Building. Waste and unnecessary use of electricity and other
utilities is prohibited.



10.
Tenant shall use electric, gas and any other form of energy only from such
sources of supply as are furnished in the Building.



11.
All deliveries to the Building for or by any Tenant are to be made through the
service entrance to Building as designated by Landlord, unless special
permission is granted by Landlord for the use of other Building entrances.
Landlord reserves the right to inspect all freight to be brought into the
Building and to exclude from the Building all freight which violates any of
these Rules and Regulations or the Lease of which these Rules and Regulations
are a part. Landlord further reserves the right to change the Building entrance
to be utilized for deliveries.



12.
Furniture, equipment or supplies shall be moved in or out of the Building only
upon the elevator designated by Landlord and then only during such hours and in
such manner as may be prescribed by Landlord. Landlord shall have the absolute
right to approve or disapprove





--------------------------------------------------------------------------------





the movers or moving company employed by Tenant and Tenant shall cause said
movers to use only the loading facilities and elevator designated by Landlord.


13.
Should any Tenant desire to place in the Building any unusually heavy equipment,
including, but not limited to, large files, safes and electronic data processing
equipment, it shall first obtain written approval of Landlord to place such
items within the Building, for the use of the Building elevators, and for the
proposed location in which such equipment is to be installed. Landlord shall
have the power to prescribe the weight and position of any equipment that may
exceed the weight load limits for the building structure, and may further
require, at the Tenant's expense, the reinforcement of any flooring on which
such equipment may be placed, and/or to have an engineering study performed to
determine such weight and position of equipment, to determine added
reinforcement required, and/or determine whether or not such equipment can be
safely placed within the Building. Landlord shall not be responsible for the
loss of or damage to such furniture or equipment from any cause. There shall not
be used in any space, or in the public halls of the Building, either by Tenant
or by jobbers or others, in the delivery or receipt of merchandise, any hand
trucks, except those equipped with rubber tires and side guards.



14.
Tenant shall not place additional locks or bolts of any kind upon any of the
doors or windows of their Premises and no lock on any door therein shall be
changed or altered in any respect. Duplicate keys for Tenant's Premises and
toilet rooms (if applicable) shall be procured only from Landlord, which may
make a reasonable charge therefor. Upon the termination of a Tenant's lease, all
keys of the Premises and toilet rooms shall be delivered to Landlord.
Notwithstanding the foregoing, and subject to Landlord's prior approval of
design and appearance, which approval shall not be unreasonably withheld, Tenant
shall be permitted to place electric locks on entry doors to the Premises or
within the Premises provided such comply with all Building and fire code
requirements or other laws, ordinances or regulations which may be applicable
thereto, and, in the event of an emergency, such doors-locks are automatically
released to allow free ingress and egress to, from and within the Premises. In
no event shall any secured areas include any of the mechanical/engineering rooms
in or serving the Premises or Building. Tenant shall be required at all times to
have designated an employee of Tenant and to provide the name of such individual
to Landlord to allow Landlord's entry into and upon the Premises in accordance
with Landlord's rights under this Lease. Landlord shall not be obligated to
provide any services, notwithstanding any other provision of this Lease to the
contrary, to any area to which Landlord does not have access during the ordinary
and customary hours for providing such services unless Tenant makes arrangements
for such access on terms and conditions acceptable to Landlord. Tenant shall be
solely responsible throughout the Term and any renewals thereof for providing
services requiring access not otherwise provided for herein to such areas and
shall maintain such areas in a manner necessary for the health, safety and
protection of the Premises, the Building and persons. In no event shall areas be
equipped with electric locks which shall in any way interfere with Landlord's
operation of the Building and security system of the Building. In no event shall
the terms herein contained be deemed to increase the service or other
obligations of Landlord contained in this Lease. Upon termination of this Lease,
Tenant shall surrender to Landlord all keys or codes or other means of access to
the Premises, and shall deliver to





--------------------------------------------------------------------------------





Landlord the explanation of the combination or access requirements of any and
all locks for the Premises, safes, safe cabinets and vault doors, if any, in the
Premises.


15.
Intentionally deleted.



16.
Tenant shall permit the janitor of Landlord to clean their Premises. Landlord
will not be responsible for lost or stolen personal property, equipment, money
or any article taken from the Premises or Building, regardless of how or when
loss occurs, unless caused by the gross negligence or intentional act of
Landlord or its employees or agents.



17.
In no event shall Tenant leave any refuse in the public hallways or other areas.
In the event Tenant must dispose of crates, boxes, etc., which will not fit into
office wastepaper baskets, it will be the responsibility of the Tenant to label
items as trash and notify Landlord of the need for disposal. Landlord reserves
the right to require Tenant (at Tenant's expense) to dispose of any large items
that are unable to fit in the Complex trash receptacles.



18.
Tenant shall not place in front of or affix to any part of the exterior of the
Building, nor place in the halls, corridors or vestibules without the prior
written consent of the Landlord any showcases or other articles.



19.
Landlord shall have the right to prohibit any advertising by Tenant which
mentions the Building or Complex, which, in reasonable Landlord's opinion, tends
to impair the reputation of the Building or its desirability as a building or
offices; upon written notice from Landlord, Tenant shall refrain from and
discontinue such advertising.



20.
Bicycles or other vehicles shall not be permitted in the offices, halls,
corridors, lobbies and elevators of the Building, nor shall any obstruction of
sidewalks or entrances of the Building by such be permitted.



21.
The sidewalks, entries, passages, elevators and staircases shall not be
obstructed or used by Tenant, its servants, agents or visitors for any other
purpose than ingress and egress to and from the respective offices.



22.
Canvassing, soliciting and peddling in the Building are prohibited and Tenant
shall cooperate to prevent the same.



23.
No animals, birds, or pets of any kind, excluding seeing eye dogs, shall be
allowed in Tenant's Premises or Building.



24.
The water closets, urinals, waste lines, vents or flues of the Building shall
not be used for any purpose other than those for which they were constructed,
and no rubbish, acids, vapors, newspapers or other such substances of any kind
shall be thrown into them. The expense caused by any breakage, stoppage or
damage resulting from a violation of this rule by any Tenant, its employees,
visitors, guests or licensees, shall be paid by Tenant.





--------------------------------------------------------------------------------





25.
If any Tenant desires radio signal, communication, alarm or other utility or
service connection installed or changed, such work shall be done at the expense
of Tenant, with the prior written approval of Landlord and under the direction
of Landlord. Landlord's approval of such contractors shall not be unreasonably
withheld or delayed and shall take into consideration all matters affecting the
Building and Complex. No wiring shall be installed in any part of the Building
without Landlord's approval and direction. Landlord reserves the right to
disconnect any radio, signal or alarm system when, in Landlord's reasonable
opinion, such installation or apparatus interferes with the proper operation of
the Building or systems within the Building.



26.
Except with the approval of Landlord, Tenant shall not mark upon, paint signs
upon, cut, drill into, drive nails or screws into, or in any way deface the
walls, ceilings, partitions or floors of the Building (or the Premises, to the
extent visible from the adjacent space) and the repair cost of any defacement,
damage or injury caused by any Tenant, its agents or employees, shall be paid
for by the Tenant. Landlord's approval shall not be unreasonably withheld or
delayed, considering all matters affecting the Building and Premises, including,
without limitation, visibility and re-leaseability, with respect to alterations,
improvements, removals, additions or installations in or to the Premises which
are of an aesthetic character and do not affect life safety, fire sprinkler,
heating, ventilation, air conditioning, electrical or plumbing systems or
equipment.



27.
All glass, lighting fixtures, locks and trimmings in or upon the doors and
windows of the Premises shall be kept whole and whenever any part thereof shall
be broken through cause attributable to any Tenant, its agents, guests or
employees, the same shall promptly be replaced or repaired at Tenant's expense,
and put in order under the direction and to the satisfaction of Landlord and
shall be left whole or in good repair, together with the same number and kind of
keys as may be received by Tenant on entering upon possession of any part of
said Building, or during the tenancy.



28.
The cost of repairing any damage to the public portions of the Building or the
public facilities or to any facilities used in common with other tenants, caused
by any Tenant or the employees, licensees, agents or invitees of the Tenant,
shall be paid by such Tenant.



29.
Tenant shall not install any resilient tile or floor covering in the Premises
except in a manner approved by Landlord, which approval shall not be
unreasonably withheld. Tenant shall not remove any carpet, or wall coverings,
window blinds, or window draperies in their Premises without the prior written
approval of Landlord.



30.
No awnings or other projections shall be attached to the outside walls of the
Building or on or around the windows of the Premises by Tenant without the prior
written consent of Landlord. No curtains, blinds, draperies, shades or screens
shall be attached to or hung in, or used in connection with, any window or door
of the Tenant's Premises by Tenant, without the prior written consent of
Landlord. Such awnings, projections, curtains, blinds, draperies, shades,
screens or other fixtures, if consented to by Landlord, must be of a quality,
type, material and color, and attached in the manner approved by Landlord.





--------------------------------------------------------------------------------





31.
The sashes, sash doors, windows, side glass, glass floors and any lights or
skylights that reflect or admit light into the halls or other places of Building
shall not be covered or obstructed by Tenant without the prior written approval
from Landlord.



32.
Tenant shall not have access to the roof of the Building, nor make any
installations upon or through the roof or walls of the Building, without the
prior written consent of Landlord.



33.
Tenant shall cooperate fully with the life safety plans of the Building as
established and administered by Landlord, including participation by Tenant and
employees of the Tenant in exit drills, fire inspections, life safety
orientations and other programs relating to fire safety that may be promulgated
by Landlord.



34.
The parties recognize Landlord's interest in being free from labor difficulties,
strikes, picketing, or handbilling on or near Premises in which Landlord has a
possessory or reversionary interest. Should such difficulties, strikes,
picketing, or handbilling be engaged in by Tenant's employees or the employees
of Tenant's contractors, subcontractors, or agents, or be caused by the actions
or presence of Tenant's employees, contractors, subcontractors, agents, or their
employees, Tenant will take all reasonable steps to restore harmony.
Furthermore, Tenant will be liable for all damages to Landlord occurring as a
result of such difficulties, strikes, picketing or handbilling.





--------------------------------------------------------------------------------







    
EXHIBIT "F"


Janitorial Specifications


 
BOK Tower Janitorial Cleaning Specifications
 
Specifications of cleaning tasks and frequencies to be performed.
 
TASKS
FREQUENCY
TENANT FLOORS
GARAGE - 52ND FLOOR
Empty all trash receptacles and remove collected waste to designated areas.
Replace plastic liners as soiled, or a minimum of once per week - liners to be
furnished by Contractor. Return trash receptacles to original location.
Daily
 
 
Dust and spot clean all horizontal surfaces of counter tops, cleared area of
desk tops, chairs, tables, office equipment, ledges, and heating units,
partitions, filing cabinets and glass tops within reach.
Daily
 
 
Vacuum all exposed carpeted floor surfaces in offices, conference rooms, copier
rooms, hallways, aisles, kitchens, restrooms and other high traffic areas,
including edges and under easily moved furniture.
Daily
 
 
Spot clean doors, frames, kick and push plates, handles, light switches and any
other obviously soiled areas for smudges and fingerprints.
Daily
 
Dust mop resilient tile and wood floors; remove scuffs and debris.
Daily
 
Mop or machine clean marble lobby floors, taking care to keep grout clean and
free of debris.
 
 
Dust furniture and work surfaces in conference rooms, lobbies, and common areas.
Daily
 
Properly position furniture and return to original location.
Daily
 
Spot clean spills and stains from carpets, tile and wood floors.
Daily
 
Spot clean all office glass doors and partitions in elevator lobbies.
Daily
 
Spot clean doors, door frames, wall switches and counter tops.
Daily
 
Clean sinks, table tops, counter tops, outside of appliances & trash receptacles
in kitchen areas.
Daily
 
Clean spills on walls, trash receptacles, cabinets, etc.
Daily
 
Clean and maintain all janitor closets.
Daily
 
Close all doors, lock where possible.
Daily
 
Call Life Safety to turn off lights when cleaning is completed.
Daily
 
Damp mop resilient tile floors in kitchen areas with appropriate cleaning
solution.
Daily
 
Dust all desks, work surfaces, chairs, file cabinets, credenzas, doors, ledges
and baseboards.
Daily





--------------------------------------------------------------------------------






 
 
Vacuum all carpeted floor surfaces completely, including corners and edges
Weekly
  
TENANT FLOORS GARAGE - 52ND FLOOR
Dust all doors, door louvers and other ventilation louvers within reach.
Weekly
 
(CONT.)
Wash out waste receptacles in kitchens, restrooms, conference rooms, and other
common use areas.
Monthly
 
 
Perform floor care on marble and wood floor surfaces per specific manufacturer
recommendations.
Monthly
 
 
Strip, apply finish and buff resilient tile floors.
Monthly
 
 
Vacuum upholstered furniture.
Monthly
 
 
Dust or vacuum all air vents and ceiling tiles adjacent to air vents.
Monthly
 
----------- 
Dust all picture frames and other wall hangings.
Monthly
 
 
High dust locations exceeding 72" such as door tops, partitions, high ledges,
etc.
Monthly
 
 
 
 
 
 
Dust blinds in all locations where installed.
Monthly
 
 
Dust walls, doors and other surfaces not dusted on a monthly basis.
Quarterly
 
 
Pile lift carpeting.
Quarterly
 
 
Lift chair pads and vacuum or clean as needed.
Quarterly
 
 
Clean all light fixtures.
Semi-Annually
 
 
Apply finish and machine polish all non-carpeted areas.
Semi-Annually
 
DRINKING FOUNTAINS
ALL FLOORS
Fixtures will be cleaned, sanitized and polished to remove stains, rust and
scale with an approved product.
Daily
 
REST-ROOMS
ALL FLOORS
Clean, sanitize, wipe dry all porcelain fixtures. Remove rings from around
drains.
Daily
 
 
Clean and polish all chrome fitting and bright work, including shelves,
flushometers and metal dispensers and receptacles.
Daily
 
 
Clean and sanitize both sides of all toilet seats.
Daily
 
 
Clean and polish all mirrors and glass.
Daily
 
 
Clean and polish all toilet bowls, urinals and sinks with a disinfecting
cleaning solution. Remove all calcium build up rings from around bowls and
chrome fittings.
Daily
 
 
Clean and sanitize door handles, push plates, etc. on entry doors into the
restrooms (both sides).
Daily
 
 
Empty waste receptacles and replace liners.
Daily
 
 
Empty and sanitize sanitary napkin disposal receptacles; refill paper liners.
Daily
 
 
Refill all dispensers including seat covers, hand soap, hand sanitizers, toilet
tissue and paper towels.
Daily
 
 
Sweep and damp mop tile floors with disinfecting cleaning solution.
Daily
 
 
Remove scale from soap pumps, drains, faucets and fixtures as needed.
Daily
 
 
Vacuum carpet floors in foyer/lobby area inside restrooms.
Daily





--------------------------------------------------------------------------------





 
Dust and spot clean toilet partitions and tile walls.
Daily
 
Dust ledges and partitions.
Daily
 
Clean and maintain all janitor closets. No blocking access into closet area.
Daily
 
Spot clean walls, ledges, sills, counters and doors.
Daily
 
Fill drain traps with water and disinfectant
Weekly
 
Perform high dusting, including walls.
Weekly
 
Wash/sanitize all walls, doors, partitions, etc.
Monthly
 
Wash waste containers.
Monthly
 
Machine scrub and buff floors; strip & wax as necessary.
Monthly
 
Vacuum ceiling vents and ceiling tiles adjacent to vents.
Monthly
 
Clean all light fixtures.
Semi-Annually
EXTERIORS AND
Sweep entrances & sidewalks adjacent to building.
Daily
ENTRANCES
Detail all door glass, pulls, push plates, and frames.
Daily
 
Remove trash and debris; where needed remove gum
or other adhesive material.
Daily
 
Maintain debris free entries
Daily
 
Extract dirt and grime from entrance walk off mats.
Daily
 
Wipe down horizontal entrance ledges.
Daily
 
Wet mop or flush clean exterior entrances.
Weekly
 
Clean all metal finishes at entrances.
Weekly
PLAZA LEVEL
BREAKROOM/VENDING
Wipe tables, chairs and counters. Position chairs neatly under tables.
Daily
 
Vacuum carpets completely.
Daily
 
Empty trash & replace liners.
Daily
 
Clean/disinfect counters and sinks, remove rings around drain.
Daily
 
Dust horizontal services.
Daily
 
Sweep & Mop floors, keeping grout free of grime and debris.
Daily
 
Dust vent covers and blinds.
Monthly
 
Dust walls, doors, frames, switches, baseboards.
Monthly
ENTRANCE LOBBYS & CORRIDORS
Marble and Terrazzo Floor Maintenance Programs will be performed as outlined in
Exhibit A, 1.3 of the Agreement.
Daily
 
Vacuum carpets completely.
Daily
 
Lobbies and entrance floors will be clean and free of dirt.
Daily
 
Dust all ledges within reach.
Daily
 
Dust all wood paneling.
Daily
 
Dust Visitor Desk.
Daily
 
Clean glass on plasma screen directory.
Daily
 
Spot clean walls as needed.
Daily
 
Clean entrance door glass inside and out.
Daily
 
Vacuum entrance mats.
Daily
 
Spot clean carpet.
Daily





--------------------------------------------------------------------------------





 
Empty trash receptacles.
Daily
 
Clean coffee table and chairs at Visitor Desk.
Daily
 
Clean and disinfect public telephone area.
Daily
 
Clean elevator doors, lobby sides.
Daily
 
Dust all wood panels.
Weekly
 
Empty and wash trash receptacles.
Weekly
 
Extract entrance mats.
Weekly
 
Clean all metal at entrances and other areas of lobbies.
Weekly
 
Spot clean walls and doors.
Monthly
 
Vacuum ceiling tiles adjacent to ceiling vents.
Quarterly
 
Clean all light fixtures.
Quarterly
KITCHENS/
BREAKROOMS
(All Floors)
Empty trash & replace liners.
Daily
 
Clean/disinfect counters and sinks, remove rings around drains.
Daily
 
Sweep & Mop floors, keeping grout free of grime and debris.
Daily
 
Clean tables, counters, chairs. Position chairs neatly under tables.
Daily
 
Wipe exterior of cabinets, waste receptacles, and appliances.
Daily
 
Clean and refill paper towel dispensers.
Daily
 
Dust horizontal services.
Daily
 
Dust vent covers and blinds.
Monthly
 
Dust walls, doors, frames, switches, baseboards.
Monthly
ELEVATORS
Vacuum and edge carpeting daily.
Daily
TWENTY-SIX (26) PASSENGER
Clean and polish all metal surfaces of elevators, interior metal panels, and
tracks.
Daily
AND TWO (2) SERVICE
Spot shampoo carpet as necessary.
Daily
 
Clean light fixtures, ceilings and grilles.
Daily
 
Maintain tracks debris free.
Daily
 
Dust all wood panels.
Daily
 
Damp mop service elevator floors.
Daily
ESCALATORS - SIX (6)
Clean and disinfect handrails.
Daily
 
Spot Clean glass panels.
Daily
 
Machine clean escalator treads a minimum of once per week, or more often if
needed - (after business hours).
Weekly
EMERGENCY EXIT
Inspect and remove debris daily. Sweep as necessary.
Daily
STAIRWELLS
Sweep west, north and south stairwells completely.
Weekly
 
Dust all handrails from Ground Level to 52nd floor.
Weekly
 
Wet mop west, north and south stairwells completely.
Monthly
 
Spot clean by damp wiping walls, doors and any other surfaces.
Monthly
 
Clean inside of fire extinguisher cabinets.
Quarterly
 
Clean light fixtures.
Semi-Annually





--------------------------------------------------------------------------------





RECYCLING
Pick up cardboard boxes from all office areas and take them to designated
recycling area.
Daily
SERVICE AREAS
Keep waste paper, cardboard, rubbish, etc., stored in approved
receptacles/assigned rooms.
Daily
 
Clean floors, walls and doors, etc., as necessary.
Daily
 
Clean all janitor closets at the end of each shift.
Daily
 
Clean around compactor area and service dock.
Weekly
 
Perform special assignments as requested.
Weekly
 
Sweep and mop resilient tile floors.
Daily
 
Strip, apply finish and buff resilient tile floors on Service Level.
Monthly
 
Dust all pipes, ducts, ventilating grilles, air conditioning & other accessible
equip. outside machinery spaces.
Quarterly













--------------------------------------------------------------------------------





EXHIBIT "G"


Work Letter
Bank of Oklahoma Tower




THIS WORK LETTER Agreement, entered and agreed to this ______ day of
___________________, 20__, by and between Williams Headquarters Building LLC, a
Delaware limited liability company, hereinafter referred to as "Landlord", and
BOKF, NA, a national banking association, d/b/a Bank of Oklahoma, hereinafter
referred to as "Tenant";


WHEREAS, Landlord and Tenant, in conjunction with this Work Letter, have entered
into a certain Lease Agreement (hereinafter referred to as the "Lease"), dated
the _____ day of________, 2019, for the "Premises" located on the garage level,
service level, ground level, plaza level, plaza intermediate level, 8th, 9th,
10th, 11th, 12th, 14th, 15th, 16th, 18th, 19th, 22nd, 23rd, and 24th floors in
the Bank of Oklahoma Tower (hereinafter referred to as the "Building") at One
Williams Center in Tulsa, Oklahoma, as such Premises are more particularly
described in the Lease; and


WHEREAS, Landlord and Tenant desire to enter into certain agreements regarding
the performance of Alterations;


NOW, THEREFORE, in conjunction with said Lease, Landlord and Tenant hereby agree
to the following:


1.        Tenant acknowledges that it has inspected the Premises and said
Premises are being leased to and are accepted by Tenant in "AS-IS" condition
subject to the terms and conditions contained in paragraph 2 herein.
2.        Tenant, in accordance with Section 13 of the Lease, shall construct
certain improvements to be installed or constructed in or on the Premises (the
"Alterations") in accordance with the Scope of Work attached hereto as Exhibit
"F-1" (the "Scope of Work") and in accordance with any changes in or additions
to the Scope of Work requested by Tenant. Tenant shall be responsible for all
costs of the Alterations. Landlord has not agreed to perform any work in the
Premises. All work on the Alterations is subject to the provisions of the Lease.
3.     The "Rent Commencement Date" of the Lease shall be as set forth in
Section 1.28 of the Lease and shall not be extended by reason of delays in
completing the Alterations whether by Tenant or Landlord.


4.     Tenant and Tenant's employees and agents may enter the Premises prior to
completion of the Alterations so that Tenant may do such work ("Tenant's Work")
as may be required to make the Premises ready for Tenant's use and occupancy.
Such entry will be upon the condition that Tenant and its employees, agents,
contractors and suppliers shall not interfere with the Alterations in the
Premises or with the work of any other tenant or occupant, if applicable, in the
remainder of the Building. If at any time such entry shall cause or threaten to
cause such disharmony or interference, Landlord shall have the right to prevent
Tenant and Tenant's employees entering the Premises upon 12 hours written notice
to Tenant. Tenant agrees that any such entry or occupation of the Premises




--------------------------------------------------------------------------------





shall be governed by all of the terms, covenants, conditions and provisions of
the Lease, and further agrees that Landlord shall not be liable in any way for
injury, loss or damage which may occur to any of Tenant's Work, the Alterations
or installations made in such Premises, or to any personal property placed
therein, the same being at Tenant's sole risk.


5.     Tenant shall carry and maintain and cause its contractors to carry and
maintain at all times during the term of this Work Letter and the performance of
the work, at no expense to Landlord, insurance as required by the Lease. A
certificate of insurance evidencing the foregoing insurance shall be delivered
to Landlord before Tenant's Work is started and before any contractor's
equipment is moved onto any part of the Building or area adjacent to the
Building.


6.    Tenant shall not employ any contractor unless previously approved in
writing by Landlord, which approval shall not be unreasonably withheld or
delayed. Contracts between Tenant and contractors shall require each contractor,
to the extent of the work to be performed by the contractor, to be bound to
Tenant by the terms of the Lease and this Work Letter, and to assume toward
Tenant all of the obligations and responsibilities which Tenant, by the Lease,
assumes toward Landlord, but in all cases only to the extent reasonably
applicable thereto.


7.     Each contractor and subcontractor participating in the Alterations or
Tenant's Work shall obtain prior written approval from Landlord, which approval
shall not be unreasonably withheld or delayed, for any space within the Building
which such contractor or subcontractor desires to use for storage, handling and
moving of his materials and equipment; in no event shall this paragraph be
considered as a commitment of Landlord to provide Tenant, its contractors or
subcontractors, any storage facilities outside of the Premises.


8.     Tenant shall cause each of Tenant's contractors and subcontractors
participating in the Alterations or Tenant's Work to remove and dispose of, at
least once a day or more frequently as Landlord may direct, all debris and
rubbish caused by or resulting from the construction of the Alterations or
Tenant's Work and, upon completion of the Alterations and Tenant's Work, to
remove all temporary structures, surplus materials, debris and rubbish of
whatever kind remaining in the Building, which has been brought in or created by
the contractors and subcontractors in the construction of the Alterations and
Tenant's Work.


9.     Tenant's contractors and subcontractors shall cause their employees and
agents to enter and exit the Building via the entrance and elevators designated
by Landlord. All materials, supplies and equipment shall be brought into the
Building at times reasonably approved by Landlord.


10.     Tenant shall cause each of Tenant's contractors and subcontractors to
maintain continuous protection of adjacent premises in the Building in such
manner as to prevent any damage to such adjacent property by reason of the
performance of the Alterations and Tenant Work.


11.     The performance of the Alterations and Tenant Work shall be coordinated
with all work being performed or to be performed by Landlord and other tenants
of the Building, to such extent that such performance will not interfere with or
delay the completion of any such work in the Building. Tenant's contractor or
subcontractor shall not at any time damage, injure, interfere with or delay any
other construction within the project, and they and each of them shall comply
with all procedures and regulations reasonably prescribed by Landlord.




--------------------------------------------------------------------------------







12.    In connection with the Tenant Work, Tenant shall file all drawings, plans
and specifications, pay all fees and obtain all permits and applications from
the City of Tulsa and County of Tulsa, the Department of Labor and any other
authorities which may have jurisdiction. Tenant shall promptly provide to
Landlord (and in no event later than ten (10) business days after written
request therefore by Landlord) copies of all building permits and certificates
of occupancy issued to Tenant from any of the foregoing jurisdictions. Landlord
shall use commercially reasonable efforts to cooperate with Tenant to the extent
required to obtain such permits and certificates.


13.    Capitalized terms used in this Work Letter and not otherwise defined
shall have the meaning given in the Lease.


IN WITNESS WHEREOF, the parties hereto have caused this Work Letter to be
executed by their respective representatives thereunto duly authorized, as of
the date first above written.


LANDLORD:
WILLIAMS HEADQUARTERS BUILDING LLC


By:                            
Print:                                        Title:                            


Date:_______________________






TENANT:
BOKF, NA, d/b/a Bank of Oklahoma


By:                            
Print: Michael D. Nalley, CCIM, CPM, RPA
Title: Senior Vice President
Director Corporate Real Estate




Date:_______________________    








--------------------------------------------------------------------------------





LANDLORD ACKNOWLEDGMENT:


STATE OF OKLAHOMA    )
) ss:
COUNTY OF TULSA     )


This instrument was acknowledged before me on this ______ day of ______________,
2019, by_______________ as          of Williams Headquarters Building LLC, a
Delaware limited liability company.


                                                    
Notary Public
My Commission No. ___________
Expires:


_____________________________
[Seal]






TENANT ACKNOWLEDGMENT:


STATE OF OKLAHOMA     )
) ss:
COUNTY OF TULSA     )


This instrument was acknowledged before me on this ______ day of
_______________, 2019, by Michael D. Nalley as Senior Vice President and
Director of Corporate Real Estate of BOKF, NA, a national banking association,
d/b/a Bank of Oklahoma.




                                                    
Notary Public
My Commission No. ___________
Expires:


_____________________________
[Seal]
















--------------------------------------------------------------------------------





EXHIBIT "H"


Kiosk License Premises




[See attached.]






